  Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 1 of 61 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

  MICHAEL GENSEMER, derivatively on behalf
  of ZOSANO PHARMA CORPORATION,
                                                      C.A. No.
         Plaintiff,

         vs.

  STEVEN LO, JOHN P. WALKER,                          DEMAND FOR JURY TRIAL
  KONSTANTINOS ALATARIS, STEVEN A.
  ELMS, LINDA GRAIS, KENNETH R.
  GREATHOUSE, JOSEPH P. HAGAN, and
  KLEANTHIS G. XANTHOPOULOS,

         Defendants,

         and

  ZOSANO PHARMA CORPORATION,

         Nominal Defendant.


                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                      INTRODUCTION

       Plaintiff Michael Gensemer (“Plaintiff”), by Plaintiff’s undersigned attorneys, derivatively

and on behalf of Nominal Defendant Zosano Pharma Corporation (“Zosano” or the “Company”),

files this Verified Shareholder Derivative Complaint against Steven Lo (“Lo”), John P. Walker

(“Walker”), Konstantinos Alataris (“Alataris”), Steven A. Elms (“Elms”), Linda Grais (“Grais”),

Kenneth R. Greathouse (“Greathouse”), Joseph P. Hagan (“Hagan”), and Kleanthis G.

Xanthopoulos (“Xanthopoulos”) (collectively, the “Individual Defendants,” and together with

Zosano, the “Defendants”) for breaches of their fiduciary duties as directors and/or officers of

Zosano, unjust enrichment, abuse of control, gross mismanagement, waste of corporate assets,

violations of Section 14(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), and for


                                                1
  Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 2 of 61 PageID #: 2




contribution under Sections 10(b) and 21D of the Exchange Act. As for Plaintiff’s complaint

against the Defendants, Plaintiff alleges the following based upon personal knowledge as to

Plaintiff and Plaintiff’s own acts, and information and belief as to all other matters, based upon,

inter alia, the investigation conducted by and through Plaintiff’s attorneys, which included, among

other things, a review of the Defendants’ public documents, conference calls and announcements

made by Defendants, United States Securities and Exchange Commission (“SEC”) filings, wire

and press releases published by and regarding Zosano, legal filings, news reports, securities

analysts’ reports and advisories about the Company, and information readily obtainable on the

Internet. Plaintiff believes that substantial evidentiary support will exist for the allegations set forth

herein after a reasonable opportunity for discovery.

                                    NATURE OF THE ACTION

        1.      This is a shareholder derivative action that seeks to remedy wrongdoing committed

by Zosano’s directors and officers from February 13, 2017 through September 30, 2020 (both dates

inclusive) (the “Relevant Period”).

        2.      Incorporated in Delaware and based in Fremont, California, Zosano is a clinical

stage biopharmaceutical company that provides rapid systemic administration of therapeutics to

patients with its proprietary intracutaneous (under the skin) microneedle system, i.e., an adhesive

“patch” that delivers medicine through tiny needles. Each patch contains a collection of titanium

microneedles that are coated with a hydrophilic (mixed with water) formulation of a drug. The

patch is applied onto the skin, pressing the microneedles to a uniform depth close to the capillary

bed, allowing the drug to dissolve and absorb.

        3.      Zosano has focused its development efforts on its product candidate, Qtrypta™

(M207) (“Qtrypta”), which is a formulation of the drug zolmitriptan, a migraine treatment. Qtrypta

is designed to be coated onto the Company’s patch delivery system and quickly absorbed in the


                                                    2
  Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 3 of 61 PageID #: 3




bloodstream, avoiding the gastrointestinal tract (i.e., swallowing the drug). The Company initiated

its pivotal efficacy trial of the drug (“ZOTRIP”) in July 2016. Zosano submitted its New Drug

Application (“NDA”) to the U.S. Food and Drug Administration (“FDA”) seeking approval of

Qtrypta in December 2019.

       4.       Throughout the Relevant Period, the Individual Defendants caused the Company to

consistently make statements in the Company’s SEC filings and press releases that misrepresented

the Company’s business operations, prospects, and compliance, particularly with respect to

regulatory approval of Qtrypta. While the Company’s SEC filings purported to accurately disclose,

among other things, the Company’s expectations of regulatory approval of Qtrypta, the Company

was actually achieving varied results in its efficacy trials that would foreseeably delay approval,

enabling insiders to unjustly enrich themselves to the detriment of the Company and its

shareholders.

       5.       The truth began to emerge on September 30, 2020, when Zosano disclosed that it

had received a discipline review letter (“DRL”) from the FDA, stating that it was not likely to

approve the Qtrypta NDA. The Company disclosed in a press release that day that the FDA had

“raised questions regarding unexpected high plasma concentrations of zolmitriptan observed in

five study subjects from two pharmacokinetic studies and how the data from these subjects affect

the overall clinical pharmacology section of the application.” Moreover, the FDA “raised questions

regarding differences in zolmitriptan exposures observed between subjects receiving different lots

of Qtrypta in the company’s clinical trials.”




                                                3
    Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 4 of 61 PageID #: 4




       6.      On this news, the price of the Company’s stock fell $0.92 per share, or almost 57%,

from $1.62 per share at the close of trading on September 30, 2020, to $0.70 per share at the close

of the next trading day, on October 1, 2020, on unusually heavy trading volume.1

       7.      Then, a few weeks later, on October 21, 2020, Zosano disclosed that it had received

a Complete Response Letter (“CRL”) from the FDA, recommending that the Company conduct

another bioequivalence study between three of the lots used in developing Qtrypta.

       8.      On this news, the Company’s share price fell $0.171 per share, or almost 28%, from

$0.615 per share at the close of trading on October 20, 2020, to close at $0.444 per share at the

close of the next trading day, on October 21, 2020, on unusually heavy trading volume.

       9.      During the Relevant Period, the Individual Defendants breached their fiduciary

duties by personally making or causing the Company to make a series of materially false and/or

misleading statements regarding the Company’s business, operations, and prospects. Specifically,

the Individual Defendants willfully or recklessly made and/or caused the Company to make false

and misleading statements to the investing public that failed to disclose to investors, inter alia,

that: (1) the Company’s clinical results showed that subjects who received different lots of

zolmitriptan had different exposure levels; (2) the Qtrypta NDA reflected that certain patients in

the clinical studies had unexpected high plasma concentrations of zolmitriptan; (3) because of

these variances in patient results, the FDA was reasonably likely to require further studies of

Qtrypta, which would delay regulatory approval of the drug; and (4) the Company failed to

maintain internal controls. As a result of the foregoing, Zosano’s public statements were materially

false and misleading at all relevant times.




1
  Stock references herein reflect the price per share of Company stock following Zosano’s 1 for 20
reverse stock split, effectuated on January 25, 2018.


                                                 4
     Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 5 of 61 PageID #: 5




         10.     The Individual Defendants failed to correct and/or caused the Company to fail to

correct these false and misleading statements and omissions of material fact, rendering them

personally liable to the Company for breaching their fiduciary duties.

         11.     Also in breach of their fiduciary duties, the Individual Defendants willfully or

recklessly caused the Company to fail to maintain an adequate system of oversight, disclosure

controls and procedures, and internal controls over financial reporting.

         12.     In light of the Individual Defendants’ misconduct, which has subjected Zosano, the

Company’s Chief Executive Officer (“CEO”), its Chairman of the Board of Directors (the

“Board”), and its former CEO, to being named as defendants in two federal securities fraud class

action lawsuits pending in the United States District Court for the Northern District of California

(the “Securities Class Actions”),2 the need to undertake internal investigations, the need to

implement adequate internal controls, the losses from the waste of corporate assets, the losses due

to the unjust enrichment of the Individual Defendants who were improperly over-compensated by

the Company and/or who benefitted from the wrongdoing alleged herein, the Company will have

to expend many millions of dollars.

         13.     In light of the breaches of fiduciary duty engaged in by the Individual Defendants,

most of whom are the Company’s current directors, their collective engagement in fraud, the

substantial likelihood of the directors’ liability in this derivative action and the CEO and

Chairman’s liability in the Securities Class Actions, their being beholden to each other, their

longstanding business and personal relationships with each other, and their not being disinterested

and/or independent directors, a majority of Zosano’s Board of Directors (the “Board”) cannot




2
    The parties moved to consolidate the Securities Class Actions on December 28, 2020.


                                                  5
  Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 6 of 61 PageID #: 6




consider a demand to commence litigation against themselves on behalf of the Company with the

requisite level of disinterestedness and independence.

                                 JURISDICTION AND VENUE

        14.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act (15 U.S.C.

§ 78n(a)(1)), Rule 14a-9 of the Exchange Act (17 C.F.R. § 240.14a-9), Section 10(b) of the

Exchange Act (15. U.S.C. § 78j(b)), and Section 21D of the Exchange Act (15 U.S.C. § 78u-4(f)).

Plaintiff’s claims also raise a federal question pertaining to the claims made in the Securities Class

Actions based on violations of the Exchange Act.

        15.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

        16.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

        17.     Venue is proper in this District because Zosano is incorporated in this District. In

addition, Defendants have conducted business in this District, and Defendants’ actions have had

an effect in this District.

                                             PARTIES

        Plaintiff

        18.     Plaintiff is a current shareholder of Zosano. Plaintiff has continuously held Zosano

common stock at all relevant times.

        Nominal Defendant Zosano

        19.     Zosano is a Delaware corporation with its principal executive offices at 34790

Ardentech Court, Fremont, California 94555. Zosano’s shares trade on the Nasdaq Global Select

Market (“NASDAQ”) under the ticker symbol “ZSAN.”


                                                  6
  Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 7 of 61 PageID #: 7




       Defendant Lo

       20.    Defendant Lo has served as the Company’s President and CEO and as a Company

director since October 2019.

       21.    For the fiscal year ended December 31, 2019, Defendant Lo received $874,638 in

compensation from the Company. This included $105,673 in salary, $50,000 in bonus, and

$718,965 in option awards.

       22.    The Company’s Schedule 14A filed with the SEC on May 29, 2020 (the “2020

Proxy Statement”) stated the following about Defendant Lo:

       Steven Lo has served as our President and Chief Executive Officer and as a member
       of our Board of Directors since October 2019. Previously, from September 2015 to
       October 2019, Mr. Lo served as Chief Commercial Officer of Puma Biotechnology,
       Inc., a publicly-held biopharmaceutical company. Prior to joining Puma, Mr. Lo
       held a number of positions at Corcept Therapeutics Incorporated, a publicly-held
       pharmaceutical company, from September 2010 to September 2015, including
       Senior Vice President, Oncology, Senior Vice President & Chief Commercial
       Officer and Vice President & Head of Commercial Operations. Prior to Corcept,
       Mr. Lo was with Genentech, Inc. from December 1997 to September 2010. At
       Genentech, Mr. Lo held a number of positions, including Senior Director, Oncology
       Marketing, where he prepared and led the first U.S. launch of Herceptin® in
       adjuvant HER2-positive breast cancer. His other leadership roles at Genentech
       included Franchise Head, Endocrinology and Senior Director of Managed Care.
       Mr. Lo received a B.S. in Microbiology from the University of California, Davis
       and a Master of Health Administration from the University of Southern California.
       We believe that Mr. Lo’s perspective as our President and Chief Executive Officer
       qualifies him to serve as a member of our Board of Directors.

       Defendant Walker

       23.    Defendant Walker served as the Company’s President and CEO from August 2017

until October 20, 2019 and continued to provide transition services until he retired from his

executive positions on November 10, 2019. Defendant Walker has also served as a member of the

Board since May 2016, and currently serves as Chairman of the Board. According to the 2020

Proxy Statement, as of May 11, 2020, Defendant Walker beneficially owned 339,555 shares of the

Company’s common stock. Given that the price per share of the Company’s common stock at the


                                              7
  Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 8 of 61 PageID #: 8




close of trading on May 11, 2020 was $0.888, Defendant Walker owned over $301 thousand worth

of Zosano stock.

       24.    For the fiscal year ended December 31, 2019, Defendant Walker received $496,051

in compensation from the Company. This included $486,239 in salary and $9,722 in other

compensation. For the fiscal year ended December 31, 2018, Defendant Walker received

$1,970,982 in compensation from the Company. This included $446,962 in salary, 250,000 in

bonus awards, and $1,274,020 in option awards. For the fiscal year ended December 31, 2017,

Defendant Walker received $521,123 in compensation from the Company. This included $141,923

in salary, $82,200 in stock awards, $220,710 in option awards, and $76,290 in other compensation.

       25.    The Company’s 2020 Proxy Statement stated the following about Defendant

Walker:

       John P. Walker has served as a member of our Board of Directors since May 2016.
       From August 2017 to October 2019, Mr. Walker served as our President and Chief
       Executive Officer, and he served as our Interim Chief Executive Officer from May
       2017 to August 2017. Mr. Walker has served as Chairman of Vizuri Health
       Sciences, LLC since March 2016 and Chairman of the Boards of Propella
       Therapeutics Inc. and Vizuri Health Sciences Consumer Health Inc. since May
       2020. He also previously served as a Managing Director of Four Oaks Partners, a
       life sciences transaction advisory firm, which he co-founded in March 2012, until
       January 2015. As part of his activities with Four Oaks Partners, Mr. Walker served
       as the Chairman and Interim Chief Executive Officer of Neuraltus Pharmaceuticals,
       Inc., a privately held biopharmaceutical company, until October 2013. From
       February 2009 until July 2010, Mr. Walker was the Chief Executive Officer at
       iPierian Inc., a company focused on the use of inducible stem cells for drug
       discovery. From 2006 until 2009, Mr. Walker served as the Chairman and Chief
       Executive Officer of Novacea, Inc., a pharmaceutical company that merged with
       Trancept Pharmaceuticals, Inc. in 2009. Since 2001, Mr. Walker, acting as a
       consultant, was Chairman and Interim Chief Executive Officer at Kai
       Pharmaceuticals, Guava Technologies, Centaur Pharmaceuticals, Inc., and
       Chairman and Chief Executive Officer of Bayhill Therapeutics. From 1993 until
       2001, Mr. Walker was the Chairman and Chief Executive Officer of Arris
       Pharmaceuticals Corporation and its successor, Axys Pharmaceuticals Inc. Mr.
       Walker previously served on the Board of Directors of Geron Corporation and
       Evotec AG. Mr. Walker currently serves on the Board of Directors of Lucile
       Packard Children’s Hospital at Stanford University, is the Chairman of Packard



                                               8
  Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 9 of 61 PageID #: 9




       Children’s Health Alliance, and is a member of the Board of Trustees at the
       University of Puget Sound. Mr. Walker received a B.A. from the State University
       of New York at Buffalo and is a graduate of the Advance Executive Program at the
       Kellogg School of Management at Northwestern University. We believe Mr.
       Walker’s 40 years in the life sciences industry and his experience as Chairman and
       Chief Executive Officer of a number of development and commercial stage
       companies, including his prior service as our President and Chief Executive Officer,
       qualify him to serve as a member of our Board of Directors.

       Defendant Alataris

       26.      Defendant Alataris served as the Company’s CEO from January 2016 until May

2017 and as a Company director from February 2016 through May 2017. According to the

Company’s Schedule 14A filed with the SEC on April 30, 2018 (the “2018 Proxy Statement”), as

of April 20, 2018, Defendant Alataris beneficially owned 19,107 shares of the Company’s

common stock. Given that the price per share of the Company’s common stock at the close of

trading on April 20, 2018 was $4.24, Defendant Alataris owned over $81 thousand worth of

Zosano stock.

       27.      For the fiscal year ended December 31, 2017, Defendant Alataris received

$462,183 in compensation from the Company. This included $165,998 in salary and $296,185 in

other compensation consisting of severance and vacation payments.

       Defendant Elms

       28.      Defendant Elms has served as a member of Zosano’s Board since May 2018.

Defendant Elms also serves on the Compensation Committee and the Nominating and Corporate

Governance Committee. According to the 2020 Proxy Statement, as of May 11, 2020, Defendant

Elms beneficially owned 2,732,746 shares of the Company’s common stock, which represented

5.0% of the Company’s outstanding common stock as of that date. Given that the price per share

of the Company’s common stock at the close of trading on May 11, 2020 was $0.888, Defendant

Elms owned over $2.4 million worth of Zosano stock.



                                                9
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 10 of 61 PageID #: 10




       29.    For the fiscal year ended December 31, 2019, Defendant Elms received $47,895 in

compensation from the Company. This included $45,002 in fees earned or paid in cash and $2,893

in option awards. For the fiscal year ended December 31, 2018, Defendant Elms received $120,272

in compensation from the Company. This included $28,065 in fees earned or paid in cash and

$92,207 in option awards.

       30.    The Company’s 2020 Proxy Statement stated the following about Defendant Elms:

       Steven A. Elms has served as a member of our Board of Directors since May 2018.
       He currently serves as a Managing Partner of Aisling Capital LLC, a private equity
       firm. He joined Aisling Capital LLC in 2000 from the life sciences investment
       banking group of Chase H&Q (formerly Hambrecht and Quist Group Inc.) where
       he was a principal. Mr. Elms has served on the Board of Directors of ADMA
       Biologics, Inc., a publicly-held commercial biopharmaceutical company, since July
       2007. Previously, Mr. Elms served on the Board of Directors of Loxo Oncology
       from 2013 to 2019, Ambit Biosciences Corp. from 2001 to 2014, MAP
       Pharmaceuticals, Inc. from 2004 to 2011 and has served on the boards of directors
       of a number of private companies. Mr. Elms received a B.A. in Human Biology
       from Stanford University and a M.B.A. from the Kellogg School of Management
       at Northwestern University. We believe that Mr. Elms’s extensive financial
       services background and experience in the pharmaceutical and healthcare industries
       equip him to serve on our Board of Directors.

       Defendant Grais

       31.    Defendant Grais has served as a member of the Company’s Board since January

2019. Defendant Grais also serves on the Audit Committee and as Chair of the Nominating and

Corporate Governance Committee. According to the 2020 Proxy Statement, as of May 11, 2020,

Defendant Grais beneficially owned 8,854 shares of the Company’s common stock. Given that the

price per share of the Company’s common stock at the close of trading on May 11, 2020 was

$0.888, Defendant Grais owned nearly $8 thousand worth of Zosano stock.

       32.    For the fiscal year ended December 31, 2019, Defendant Grais received $96,192 in

compensation from the Company. This included $43,429 in fees earned or paid in cash and $52,763

in option awards.



                                              10
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 11 of 61 PageID #: 11




       33.    The Company’s 2020 Proxy Statement stated the following about Defendant Grais:

       Linda Grais has served as a member of our Board of Directors since January 2019.
       She currently serves on the Board of Directors of Arca Biopharma and Corvus
       Pharmaceuticals, both publicly-held biopharmaceutical companies, and PRA
       Health Sciences, a publicly-held contract research organization. From 2012 to
       2017, Dr. Grais was President, Chief Executive Officer, and a member of the Board
       of Directors of Ocera Therapeutics, Inc., a biopharmaceutical company, which was
       acquired by Mallinckrodt, a pharmaceutical company, in 2017. Prior to her
       employment by Ocera, Dr. Grais served as a Managing Member at InterWest
       Partners, a venture capital firm, from 2005 until 2011, investing in biotechnology
       and medical device companies. From July 1998 to July 2003, Dr. Grais was a
       founder and executive vice president of SGX Pharmaceuticals Inc., a drug
       discovery company, which was acquired by Eli Lilly & Co., a pharmaceutical
       company, in 2008. Prior to that, she worked as an attorney at Wilson Sonsini
       Goodrich & Rosati, where she represented Life Science companies. Before
       practicing law, Dr. Grais worked as an assistant clinical professor of Internal
       Medicine and Critical Care at the University of California, San Francisco. Dr. Grais
       received a B.A. from Yale University, an M.D. from Yale Medical School and a
       J.D. from Stanford Law School. We believe that Dr. Grais’s extensive experience
       in the biopharmaceutical industry and as an executive officer of pharmaceutical and
       biotechnology companies qualifies her to serve as a member of our Board of
       Directors.

       Defendant Greathouse

       34.    Defendant Greathouse has served as a member of the Company’s Board since

October 2017. Defendant Greathouse also serves on the Audit Committee, Compensation

Committee, and Nominating and Corporate Governance Committee. According to the 2020 Proxy

Statement, as of May 11, 2020, Defendant Greathouse beneficially owned 28,603 shares of the

Company’s common stock. Given that the price per share of the Company’s common stock at the

close of trading on May 11, 2020 was $0.888, Defendant Greathouse owned over $25,000 worth

of Zosano stock.

       35.    For the fiscal year ended December 31, 2019, Defendant Greathouse received

$57,895 in compensation from the Company. This included $55,002 in fees earned or paid in cash

and $2,893 in option awards. For the fiscal year ended December 31, 2018, Defendant Greathouse

received $154,181 in compensation from the Company. This included $49,167 in fees earned or


                                               11
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 12 of 61 PageID #: 12




paid in cash and $105,014 in option awards. For the fiscal year ended December 31, 2017,

Defendant Greathouse received $46,056 in compensation from the Company. This included

$8,562 in fees earned or paid in cash and $37,494 in option awards.

       36.    The Company’s 2020 Proxy Statement stated the following about Defendant

Greathouse:

       Kenneth R. Greathouse has served as a member of our Board of Directors since
       October 2017. Mr. Greathouse co-founded and has served as President of Argent
       Development Group since 2004, co-founded and has served as Chief Executive
       Officer of Melbourne Laboratories since 2012, co-founded and has served as Chief
       Executive Officer of Valcrest Pharmaceuticals since 2015 and co- founded and has
       served as Chief Executive Officer of Hesperian BioPharma since 2015. Mr.
       Greathouse has served as a member of the Board of Directors of Grove Sleep
       Holdings since 2009 and as a member of the Board of Directors of Optime Care
       since 2020. Mr. Greathouse received a B.S. from the University of California,
       Berkeley. We believe that Mr. Greathouse’s extensive experience in the
       pharmaceutical industry and as an executive officer of pharmaceutical and
       biotechnology companies qualifies him to serve as a member of our Board of
       Directors.

       Defendant Hagan

       37.    Defendant Hagan has served as a member of Zosano’s Board since May 2015.

Defendant Hagan also serves as the Chair of the Audit Committee. According to the Company’s

2020 Proxy Statement, as of May 11, 2020, Defendant Hagan beneficially owned 18,941 shares

of the Company’s common stock. Given that the price per share of the Company’s common stock

at the close of trading on May 11, 2020 was $0.888, Defendant Hagan owned nearly $17,000 worth

of Zosano stock.

       38.    For the fiscal year ended December 31, 2019, Defendant Hagan received $57,893

in compensation from the Company. This included $55,000 in fees earned or paid in cash and

$2,893 in option awards. For the fiscal year ended December 31, 2018, Defendant Hagan received

$160,014 in compensation from the Company. This included $55,000 in fees earned or paid in




                                               12
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 13 of 61 PageID #: 13




cash and $105,014 in option awards. For the fiscal year ended December 31, 2017, Defendant

Hagan received $45,000 in compensation from the Company.

         39.    The Company’s 2020 Proxy Statement stated the following about Defendant

Hagan:

         Joseph “Jay” P. Hagan has served as a member of our Board of Directors since
         May 2015. Mr. Hagan has served as Chief Executive Officer of Regulus
         Therapeutics Inc., a publicly-held clinical-stage biopharmaceutical company, since
         May 2017. Previously, he served as Regulus’s Chief Operating Officer, Principal
         Financial Officer and Principal Accounting Officer since January 2016. From 2011
         to December 2015, Mr. Hagan served as Orexigen Therapeutics, Inc.’s Chief
         Business & Financial Officer. From May 2009 to June 2011, Mr. Hagan served as
         Orexigen’s Senior Vice President, Corporate Development, Strategy and
         Communications. Prior to Orexigen, Mr. Hagan worked at Amgen Inc., a publicly-
         held biopharmaceutical company, from September 1998 to April 2008, where he
         served in various senior business development roles, including founder and
         Managing Director of Amgen Ventures. Prior to starting the Amgen Ventures fund,
         Mr. Hagan was Head of Corporate Development at Amgen, leading such notable
         transactions as the acquisition of Immunex and Tularik and the spinouts of
         Novatrone and Relypsa, as well as numerous other business development efforts
         totaling over $15 billion in value. Before joining Amgen, Mr. Hagan spent five
         years in the bioengineering labs at Genzyme and Advance Tissue Sciences. He has
         served as a member of the Board of Directors of Aurinia Pharmaceuticals, Inc., a
         publicly-held clinical stage biopharmaceutical company, since February 2018, and
         a member of the Board of Directors of Regulus since June 2017. Mr. Hagan
         received a B.S. in Physiology and Neuroscience from the University of California,
         San Diego and a M.B.A from Northwestern University. We believe that Mr.
         Hagan’s education and professional background in science and business
         management, and his work as a senior executive in the biotechnology industry
         qualify him to serve as a member of our Board of Directors.

         Defendant Xanthopoulos

         40.    Defendant Xanthopoulos has served as a member of the Company’s Board since

April 2013. Defendant Xanthopoulos also serves as Chair of the Compensation Committee.

According to the 2020 Proxy Statement, as of May 11, 2020, Defendant Xanthopoulos beneficially

owned 21,148 shares of the Company’s common stock. Given that the price per share of the

Company’s common stock at the close of trading on May 11, 2020 was $0.888, Defendant

Xanthopoulos owned almost $19,000 worth of Zosano stock.


                                                13
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 14 of 61 PageID #: 14




       41.      For the fiscal year ended December 31, 2019, Defendant Xanthopoulos received

$54,893 in compensation from the Company. This included $52,000 in fees earned or paid in cash

and $2,893 in option awards. For the fiscal year ended December 31, 2018, Defendant

Xanthopoulos received $157,014 in compensation from the Company. This included $52,000 in

fees earned or paid in cash and $105,014 in option awards. For the fiscal year ended December 31,

2017, Defendant Xanthopoulos received $42,000 in compensation from the Company.

       42.      The Company’s 2020 Proxy Statement stated the following about Defendant

Xanthopoulos:

       Kleanthis G. Xanthopoulos, Ph.D. has served as a member of our Board of
       Directors since April 2013. Dr. Xanthopoulos is a serial entrepreneur whose passion
       is building healthcare companies focused on innovation. Dr. Xanthopoulos has over
       two decades of experience in the biotechnology and pharmaceutical research
       industries as an executive, company founder, chief executive officer, investor and
       board member. He has founded three companies, has introduced two life science
       companies to Nasdaq and has financed and brokered numerous creative strategic
       alliance and partnership deals with large pharmaceutical partners. Dr.
       Xanthopoulos has served as the President and CEO of IRRAS AB, a commercial
       stage medical device and drug delivery company, since June 2015 and has served
       as Managing General Partner at Cerus DMCC since August 2015, which focuses
       on investing and building innovative biotechnology companies. Dr. Xanthopoulos
       served as President and Chief Executive Officer of Regulus Therapeutics Inc.
       (Nasdaq: RGLS) from the time of its formation in 2007 until June 2015. Prior to
       that, he was a managing director of Enterprise Partners Venture Capital. Dr.
       Xanthopoulos co-founded and served as President and Chief Executive Officer of
       Anadys Pharmaceuticals, Inc. (Nasdaq: ANDS) from its inception in 2000 to 2006
       and remained a Director until its acquisition by Roche in 2011. He was Vice
       President at Aurora Biosciences (acquired by Vertex Pharmaceuticals, Inc.) from
       1997 to 2000. Dr. Xanthopoulos participated in The Human Genome Project as a
       Section Head of the National Human Genome Research Institute from 1995 to
       1997. Prior to this, Dr. Xanthopoulos was an Associate Professor at the Karolinska
       Institute, in Stockholm, Sweden, after completing a Postdoctoral Research
       Fellowship at The Rockefeller University, New York. An Onassis Foundation
       scholar, he was named the E&Y Entrepreneur of the year in 2006 in San Diego and
       the San Diego Business Journal’s Most Admired mid-size company CEO in 2013.
       Dr. Xanthopoulos received his B.Sc. in Biology with honors from Aristotle
       University of Thessaloniki, Greece, and received both his M.Sc. in Microbiology
       and Ph.D. in Molecular Biology from the University of Stockholm, Sweden. In
       addition to his roles at IRRAS AB, Dr. Xanthopoulos is a director of LDO S.p.a.



                                               14
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 15 of 61 PageID #: 15




       (Milan, Italy), and is the co-founder and a member of the Board of Directors of
       privately held Sente Inc. We believe that Dr. Xanthopoulos’s senior executive
       experience managing and developing a major biotechnology company and his
       extensive industry knowledge and leadership experience in the biotechnology
       industry qualify him to serve as a member of our Board of Directors.

               FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

       43.     By reason of their positions as officers, directors, and/or fiduciaries of Zosano and

because of their ability to control the business and corporate affairs of Zosano, the Individual

Defendants owed Zosano and its shareholders fiduciary obligations of trust, loyalty, good faith,

and due care, and were and are required to use their utmost ability to control and manage Zosano

in a fair, just, honest, and equitable manner. The Individual Defendants were and are required to

act in furtherance of the best interests of Zosano and its shareholders so as to benefit all

shareholders equally.

       44.     Each director and officer of the Company owes to Zosano and its shareholders the

fiduciary duty to exercise good faith and diligence in the administration of the Company and in

the use and preservation of its property and assets and the highest obligations of fair dealing.

       45.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of Zosano, were able to and did, directly and/or indirectly, exercise control

over the wrongful acts complained of herein.

       46.     To discharge their duties, the officers and directors of Zosano were required to

exercise reasonable and prudent supervision over the management, policies, controls, and

operations of the Company.

       47.     Each Individual Defendant, by virtue of his or her position as a director and/or

officer, owed to the Company and to its shareholders the highest fiduciary duties of loyalty, good

faith, and the exercise of due care and diligence in the management and administration of the

affairs of the Company, as well as in the use and preservation of its property and assets. The


                                                  15
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 16 of 61 PageID #: 16




conduct of the Individual Defendants complained of herein involves a knowing and culpable

violation of their obligations as directors and officers of Zosano, the absence of good faith on their

part, or a reckless disregard for their duties to the Company and its shareholders that the Individual

Defendants were aware or should have been aware posed a risk of serious injury to the Company.

The conduct of the Individual Defendants who were also officers and directors of the Company

has been ratified by the remaining Individual Defendants who collectively comprised Zosano’s

Board at all relevant times.

       48.     As senior executive officers and directors of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Exchange Act and traded on the

NASDAQ, the Individual Defendants had a duty to prevent and not to effect the dissemination of

inaccurate and untruthful information with respect to the Company’s financial condition,

performance, growth, operations, financial statements, business, products, management, earnings,

internal controls, and present and future business prospects, including the dissemination of false

information regarding the Company’s business, prospects, and operations, and had a duty to cause

the Company to disclose in its regulatory filings with the SEC all those facts described in this

complaint that it failed to disclose, so that the market price of the Company’s common stock would

be based upon truthful and accurate information.

       49.     To discharge their duties, the officers and directors of Zosano were required to

exercise reasonable and prudent supervision over the management, policies, practices, and internal

controls of the Company. By virtue of such duties, the officers and directors of Zosano were

required to, among other things:




                                                 16
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 17 of 61 PageID #: 17




               (a)     ensure that the Company was operated in a diligent, honest, and prudent

manner in accordance with the laws and regulations of Delaware, California, and the United States,

and pursuant to Zosano’s own Code of Ethics (the “Code of Ethics”);

               (b)     conduct the affairs of the Company in an efficient, business-like manner so

as to make it possible to provide the highest quality performance of its business, to avoid wasting

the Company’s assets, and to maximize the value of the Company’s stock;

               (c)     remain informed as to how Zosano conducted its operations, and, upon

receipt of notice or information of imprudent or unsound conditions or practices, to make

reasonable inquiry in connection therewith, and to take steps to correct such conditions or

practices;

               (d)     establish and maintain systematic and accurate records and reports of the

business and internal affairs of Zosano and procedures for the reporting of the business and internal

affairs to the Board and to periodically investigate, or cause independent investigation to be made

of, said reports and records;

               (e)     maintain and implement an adequate and functioning system of internal

legal, financial, and management controls, such that Zosano’s operations would comply with all

applicable laws and Zosano’s financial statements and regulatory filings filed with the SEC and

disseminated to the public and the Company’s shareholders would be accurate;

               (f)     exercise reasonable control and supervision over the public statements

made by the Company’s officers and employees and any other reports or information that the

Company was required by law to disseminate;

               (g)     refrain from unduly benefiting themselves and other Company insiders at

the expense of the Company; and




                                                 17
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 18 of 61 PageID #: 18




               (h)     examine and evaluate any reports of examinations, audits, or other financial

information concerning the financial affairs of the Company and to make full and accurate

disclosure of all material facts concerning, inter alia, each of the subjects and duties set forth

above.

         50.   Each of the Individual Defendants further owed to Zosano and the shareholders the

duty of loyalty requiring that each favor Zosano’s interest and that of its shareholders over their

own while conducting the affairs of the Company and refrain from using their position, influence

or knowledge of the affairs of the Company to gain personal advantage.

         51.   At all times relevant hereto, the Individual Defendants were the agents of each other

and of Zosano and were at all times acting within the course and scope of such agency.

         52.   Because of their advisory, executive, managerial, and directorial positions with

Zosano, each of the Individual Defendants had access to adverse, non-public information about

the Company.

         53.   The Individual Defendants, because of their positions of control and authority, were

able to and did, directly or indirectly, exercise control over the wrongful acts complained of herein,

as well as the contents of the various public statements issued by Zosano.

         CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

         54.   In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

caused the Company to conceal the true facts as alleged herein. The Individual Defendants further

aided and abetted and/or assisted each other in breaching their respective duties.

         55.   The purpose and effect of the conspiracy, common enterprise, and/or common

course of conduct was, among other things, to: (i) facilitate and disguise the Individual Defendants’


                                                 18
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 19 of 61 PageID #: 19




violations of law, including breaches of fiduciary duty, unjust enrichment, waste of corporate

assets, gross mismanagement, abuse of control, and violations of the Exchange Act; (ii) conceal

adverse information concerning the Company’s operations, financial condition, legal compliance,

future business prospects and internal controls; and (iii) to artificially inflate the Company’s stock

price.

         56.   The Individual Defendants accomplished their conspiracy, common enterprise,

and/or common course of conduct by causing the Company purposefully or recklessly to conceal

material facts, fail to correct such misrepresentations, and violate applicable laws. In furtherance

of this plan, conspiracy, and course of conduct, the Individual Defendants collectively and

individually took the actions set forth herein. Because the actions described herein occurred under

the authority of the Board, each of the Individual Defendants who is a director of Zosano was a

direct, necessary, and substantial participant in the conspiracy, common enterprise, and/or

common course of conduct complained of herein.

         57.   Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each of the Individual Defendants acted with

actual or constructive knowledge of the primary wrongdoing, either took direct part in, or

substantially assisted in the accomplishment of that wrongdoing, and was or should have been

aware of his or her overall contribution to and furtherance of the wrongdoing.

         58.   At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants and of Zosano, and was at all times acting within the

course and scope of such agency.




                                                 19
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 20 of 61 PageID #: 20




                                  ZOSANO’S CODE OF ETHICS

        59.     Zosano’s Code of Ethics provides that it is intended “to reaffirm and foster the

ethical climate” of Zosano, “and to provide basic guidelines for action in situations in which ethical

issues arise.” The Code of Ethics further provides that, “[e]ach employee of the Company,

including all officers of the Company, whether or not such officer is formally employed by the

Company, is responsible for the observance of this Code of Ethics.” Further, “[i]f an employee

becomes aware that another employee has violated this Code of Ethics, he or she is obligated to

report the violation[.]”

        60.     In a section titled, “General Statement of Zosano’s Business Philosophy,” the Code

of Ethics states the following:

        Zosano’s success is founded in part on its strong commitment to its staff and its
        corporate values that include: Excellence, Integrity and Accountability. These
        values are reflected in our daily operations and in the way the staff conducts
        themselves. Zosano’s employees are expected to be individually accountable, and
        to perform their work with excellence and integrity while contributing to the team.

        61.     In a section titled, “Conflicts of Interest,” the Code of Ethics states the following,

in relevant part:

        Situations in which an employee has personal interests that are incompatible with
        the interests of the Company should be avoided. The Company expects integrity
        from all its employees. The Company expects that no employee will knowingly
        place themselves in a position that would be, or have the appearance of being, in
        conflict with the interests of the Company. Conflicts of interest may not always be
        clear-cut, so employees with questions should consult with a member of the Ethics
        Committee

        62.     In a section titled, “Compliance with Laws,” the Code of Ethics states that “[i]t is

the policy of the Company to comply with all applicable laws, including, without limitation . . .

securities . . . laws.” Further, the same section provides that:

        Company employees should conduct their business affairs in such a manner that
        the Company’s reputation will not be impugned if the details of their dealings
        should become a matter of public discussion. Employees must not engage in any


                                                  20
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 21 of 61 PageID #: 21




       activity that degrades the reputation or integrity of the Company. No director or
       employee of the Company has authority to violate any law or to direct another
       employee or other person to violate any law on behalf of the Company.

       We strive to do business with companies of sound business character and
       reputation. We do not knowingly support any public or private organization that
       espouses illegal discriminatory policies or practices.


       63.     In a section titled “Maintenance of Books and Records,” the Company stated in the

Code of Ethics:

       The Company requires honest and accurate recording and reporting of information
       in order to make responsible business decisions. The Company has adopted record
       keeping procedures to assist it in meeting its internal needs and the requirements of
       applicable laws and regulations. These established procedures must be followed to
       assure the complete and accurate recording of all transactions. All employees,
       within their areas of responsibility, are expected to adhere to these procedures, as
       directed by appropriate Company officers. For example, business expenses must be
       documented and recorded accurately. If you are not sure whether a certain expense
       is legitimate, you should consult the Employee Handbook and other applicable
       Company policies. All transactions involving Company assets should be properly
       recorded. Unrecorded or “off the books” funds, assets or payments should never be
       maintained or made.

       64.        Further, in a section titled “Duties of Chief Executive Officer, Chief Financial

Officer and Senior Financial Personnel,” the Code of Ethics states:

       This Code of Ethics is intended and designed to promote full, fair, accurate, timely
       and understandable disclosure in the Company’s public filings and other
       communications. The Company’s chief executive officer (“CEO”), President and
       all senior financial personnel, including the chief financial officer (“CFO”) and
       Controller, hold an especially important and elevated role in corporate governance.
       They are vested with both the responsibility and authority to protect, balance, and
       preserve the interests of all of the Company’s stakeholders, including stockholders,
       clients, employees, suppliers, and citizens of the communities in which business is
       conducted.

       65.     In violation of the Code of Ethics, the Individual Defendants conducted little, if

any, oversight of the Individual Defendants’ scheme to issue materially false and misleading

statements to the public, and to facilitate and disguise the Individual Defendants’ violations of law,




                                                 21
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 22 of 61 PageID #: 22




including breaches of fiduciary duty, gross mismanagement, abuse of control, waste of corporate

assets, unjust enrichment, violations of the Exchange Act, and aiding and abetting thereof. Also in

violation of the Code of Ethics, the Individual Defendants failed to maintain the accuracy of

Company records and reports, comply with laws and regulations, conduct business in an honest

and ethical manner, and properly report violations of the Code of Ethics.

                    THE INDIVIDUAL DEFENDANTS’ MISCONDUCT

       Background

       66.     Zosano is a commercially focused biopharmaceutical company based in Fremont

California. The Company markets a proprietary intracutaneous delivery system (a patch), which

has an array of tiny needles that are coated in a drug, and is placed on top of the skin. The patch

purportedly allows a drug (the Company’s formulation of another company’s drug that has already

been approved by the FDA) coated on top of the patch to quickly dissolve and absorb into the

bloodstream.

       67.     The Company’s lead product candidate—and the focus of its development efforts—

is Qtrypta (also known as, “M207”). Qtrypta is a patch that contains the Company’s own

formulation of zolmitriptan, a migraine treatment. Indeed, Zosano described Qtrypta development

and commercialization as one of the key elements of its growth strategy.

       68.     The pivotal trial of Qtrypta to analyze its efficacy started in July 2016.

       69.     The clinical trial, called ZOTRIP, compared three doses of Qtrypta to a placebo.

Typically, the FDA takes about 10 months to review molecular entities that are not considered

novel, and Zosano projected that its NDA would be reviewed within that time frame—by October

20, 2020. Significantly, until the FDA approves Qtrypta, Zosano cannot begin to commercially




                                                 22
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 23 of 61 PageID #: 23




produce it, nor sell the product. Thus, projections regarding Qtrypta’s commercial viability were

highly material to investors.

       70.     As Zosano itself has admitted, however, the development and commercialization

of migraine treatments, as well as drug delivery systems like Zosano’s patch, is highly competitive.

       False and Misleading Statements

       February 13, 2017 8-K and Press Release

       71.     On February 13, 2017, the Company issued a press release which was also attached

to a current report filed with the SEC on a Form 8-K signed by then-interim Chief Financial Officer

(“CFO”), Georgia Erbez (“Erbez”), the same day, announcing the results of its M207 clinical

study. The press release stated, in relevant part:

       Zosano Pharma Corporation (NASDAQ:ZSAN) announces that its lead product
       candidate, M207, achieved both co-primary endpoints of pain freedom and most
       bothersome symptom freedom at 2 hours in the recently completed ZOTRIP trial.
       The ZOTRIP pivotal efficacy study was a multicenter, double-blind, randomized,
       placebo-controlled, dose-ranging trial comparing three doses (1.0mg, 1.9mg and
       3.8mg) of M207, a novel transdermal therapeutic, to placebo for a single migraine
       attack. A total of 589 subjects were enrolled at 36 sites across the US. The 3.8mg
       dose achieved significance in the secondary endpoints of pain freedom at 45
       minutes and 1 hour and showed durability of effect on pain freedom at 24 and 48
       hours. Additionally, M207 was not associated with any Serious Adverse Events
       (SAEs).

       The 3.8mg dose of M207 achieved statistical significance for both co-primary
       endpoints at two hours[.]
                                           * * *
       Furthermore, secondary endpoints measuring pain freedom at additional time
       points for the 3.8mg dose of M207 showed M207 superior to placebo with a
       nominal p- value less than 0.05[.]
                                           * * *
       Overall, higher pain freedom rates were achieved on all doses after 60 minutes over
       placebo. While the 1.0mg and 1.9mg doses of M207 produced p-values less than
       0.05 in pain freedom at two hours, they did not produce a p-value below 0.05 for
       the co- primary endpoint of freedom from most bothersome symptom at two hours.




                                                     23
    Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 24 of 61 PageID #: 24




         72.    The press release further quoted Defendant Alataris, who stated that: “ZOTRIP was

designed to be a dose-ranging study, as well as a registration study. We are very pleased by the

results for the 3.8mg dose, and look forward to continuing the development of M207 towards filing

an NDA and working to bring this novel therapy to patients suffering from the incapacitating

effects of migraines[.]”

         March 1, 2017 Form 10-K

         73.    On March 1, 2017, the Company filed with the SEC its annual report on Form 10-

K for the fiscal year ended December 31, 2016 (the “2016 10-K”).3 The 2016 10-K was signed by

non-parties Erbez, Bruce Steel (“Steel”), and Troy Wilson (“Wilson”), and Defendants Alataris,

Hagan, Walker, and Xanthopoulos, and contained certifications pursuant to Rule 13a-14(a) and

15d-14(a) under the Exchange Act and the Sarbanes-Oxley Act of 2002 (“SOX”) signed by Erbez

and Defendant Alataris, attesting to the accuracy of the financial statements contained therein, the

disclosure of any material changes to the Company’s internal controls, and the disclosure of any

fraud committed by the Company, its officers, or its directors.

         74.    Zosano explained that the study of Qtrypta was an important part of the process,

and that certain missteps could delay the approval of the drug. The Company stated, in relevant

part:

         The long-term safety study for M207 is an important next step in the development
         of M207. If we cannot raise capital, manufacture supply for the safety study,
         launch the safety study in a timely manner, enroll subjects, or produce results
         that satisfy FDA requirements, the regulatory approval process could be delayed
         and our business could be adversely affected.

         After receiving positive results from our ZOTRIP Phase 2/3 efficacy trial of M207,
         the next step in the regulatory approval process is to prepare, initiate, and complete
         a long-term safety study. We plan to initiate this study in the second half of 2017.
         To conduct this safety study, we will need to raise additional capital to fund the


3
    Zosano filed an amendment to the 2017 10-K on March 6, 2017.


                                                  24
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 25 of 61 PageID #: 25




        manufacture sufficient supply of M207, launch the study, and enroll subjects in the
        study. There are no assurances that such additional capital will be available to us
        on terms that are favorable to us or our existing stockholders or at all. The study
        will also need to produce results that satisfy FDA requirements. Any failure or
        setback in completing any of these required steps could require us to delay, limit,
        reduce or terminate our development of M207. Also, even though we have
        discussed our development strategy with the FDA on our M207 program and
        received feedback from the FDA about the size and the length of the safety study,
        the FDA may decide to expand on the requirements that have already been provided
        to us, which would further delay the regulatory approval process.

        May 9, 2017 8-K and Press Release

        75.     On May 9, 2017, the Company issued a press release which was also attached to a

current report filed with the SEC on a Form 8-K signed by Erbez the same day, announcing

financial results for the first quarter of 2017. The press release stated, in relevant part:

        “The first quarter saw our lead product candidate meet both co-primary endpoints
        in ZOTRIP, our pivotal efficacy study of M207 as an acute treatment for migraine.
        In addition, the company completed a follow-on offering that resulted in $29.3
        million in gross proceeds earmarked for advancing M207 towards FDA approval.
        These two important accomplishments are a result of the commitment and
        capabilities of Zosano’s management team and gives me great confidence in our
        ability to continue to meet the strategic milestones established by the company.”

        76.     Further, the press release stated:

        “The pivotal study results importantly validate our technology platform, and, if
        approved by the FDA, point to M207’s positioning as an acute treatment for
        migraine sufferers that is differentiated from what is currently available. I look
        forward to working with the team at Zosano and to bringing this exciting new drug
        to market.”

        77.     The press release explained that with the Company having achieved certain results

in the ZOTRIP trial, the FDA had indicated that it would need one pivotal efficacy study and a

safety study for Qtrypta to be approved. The press release stated, in relevant part:

        Pivotal Study Results / Status

        In February, the Company announced statistically significant results from the
        ZOTRIP trial, which demonstrated that the 3.8mg dose of M207 met both co-
        primary endpoints, achieving pain freedom and most bothersome symptom



                                                     25
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 26 of 61 PageID #: 26




        freedom at 2 hours. The 3.8mg dose achieved a p value of <0.05 in the secondary
        endpoints of pain freedom at 45 minutes and 1 hour, and showed durability of effect
        on pain freedom to 24 and 48 hours. These results demonstrated that M207 not only
        provided fast onset but also a durability of effect, up to 2 days and hence freedom
        from recurrence of migraine. Additionally, M207 demonstrated a similar safety
        profile as other triptans and no Serious Adverse Events (SAEs) were reported in
        the trial.

        The FDA has indicated that a single, positive, pivotal efficacy study, in addition to
        a safety study of M207, will be sufficient to file for approval under a 505(b)(2)
        pathway. The Company plans to initiate the safety study in the second half of 2017.

        June 26, 2017 Press Release

        78.      On June 26, 2017, the Company issued a press release announcing that it had

completed its Phase 2 meetings with the FDA about ZOTRIP. The press release stated, in relevant

part:

         Confirmation of previously announced design of Long-term Safety Study

         Recently completed ZOTRIP study acknowledged sufficient for NDA filing

         CMC development strategy confirmed adequate for registration

        FREMONT, Calif., June 26, 2017 (GLOBE NEWSWIRE) -- Zosano Pharma Inc.
        (NASDAQ:ZSAN) (“Zosano” or the “Company”) a clinical stage
        biopharmaceutical company focused on providing rapid systemic administration of
        therapeutics to patients using our proprietary ADAM technology, today announced
        receipt of final minutes from recent End of Phase 2 meetings with the U.S. Food
        and Drug Administration (FDA). The focus of this meeting was to confirm three
        key elements to the continued development of Zosano’s lead program, M207 as an
        acute treatment for migraine:

               Confirmation of a single, positive Efficacy Study Sufficient for NDA filing –
              Zosano received confirmation that a single efficacy study, our recently
              completed ZOTRIP trial, is sufficient to support an NDA filing for M207. Final
              determination of whether sufficient efficacy has been achieved remains subject
              to an NDA submission and formal FDA review of the data from the ZOTRIP
              trial.

               Design of Long-term Safety Study – FDA confirmed the previously
              announced design of the Long-term Safety Study as sufficient to support an
              NDA filing for M207. The trial will evaluate the safety of repeat dosing of
              M207 in migraine patients, evaluating 150 patients to six months and 50


                                                  26
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 27 of 61 PageID #: 27




             patients to a year. It is anticipated that patients will use M207 a minimum of
             twice per month. The primary emphasis will be on confirming skin tolerability
             during a year of dosing.

              Chemistry, Manufacturing and Controls – In a separate, concurrent
             communication, Zosano presented its proposed CMC development plan to the
             FDA. The FDA concurred that the development strategy, which conforms to
             relevant regulatory guidelines, appears adequate for registration of M207. CMC
             approval remains subject to NDA submission and FDA formal review and
             successful site inspections.

       79.      The press release represented these meetings with the FDA as a key step in the

process, and explained that the Company would begin its safety study in the third quarter of 2017:

       “We are pleased with the collaborative end-of-Phase 2 meetings with FDA that
       enabled us to receive detailed guidance regarding the further development of M207
       and advancing towards an NDA filing,” said Don Kellerman, Zosano’s Vice
       President, Clinical Development and Medical Affairs. “This meeting represents the
       completion of another important milestone for M207, and we look forward to
       initiating our Long-term Safety Study in the third quarter of 2017, as previously
       announced.”

       80.      The press release further described the encouraging results of the M207 study,

stating as follows:

       M207 is designed to rapidly deliver zolmitriptan during a migraine attack utilizing
       Zosano’s proprietary Adhesive Dermally-Applied Microarray, or ADAM
       technology. Zosano’s ADAM technology consists of titanium microprojections
       coated with drug, and in the case of M207, our formulation of zolmitriptan. Our
       ADAM technology delivers zolmitriptan by abrading the stratum corneum and
       allowing drug to be absorbed into the microcapillary system of the skin.

       As previously reported, the 3.8mg dose of M207 achieved both co-primary
       endpoints of pain freedom and most bothersome symptom freedom at 2 hours. In
       addition, the 3.8mg dose achieved significance in the secondary endpoints of pain
       freedom at 45 minutes and 1 hour and showed durability of effect on pain freedom
       at 24 and 48 hours. 41.5% of the patients treated with the 3.8mg dose of M207
       achieved pain freedom at 2 hours, and the effect also appeared to be durable, with
       31.7% and 26.8% of patients achieving sustained pain freedom from 2-24 hours
       and 2-48 hours, respectively. In post-hoc analyses, M207 also demonstrated
       efficacy in traditionally difficult to treat established migraine headaches, as
       evidenced by a nearly identical therapeutic gain in those who treated prior to and
       after 2 hours. Additionally, 44% of patients who awoke with their migraine
       headache were pain free at 2 hours. Patients in this trial were instructed not to treat



                                                 27
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 28 of 61 PageID #: 28




        until their headache reached moderate to severe intensity, and the mean time from
        headache onset to treatment was almost 5 hours. M207 was well-tolerated with no
        SAEs. Overall, 13 subjects (3.9%) reported pain at the application site; application
        site pain was reported as mild in all but 3 subjects. The most frequently reported
        adverse event was redness at the application site (18.3% of subjects). All cases of
        redness resolved. Additionally, 5 (1.5%) patients across M207-treated groups
        reported dizziness vs 0% on placebo.

        March 12, 2018 Form 10-K

        81.     On March 12, 2018, the Company filed with the SEC its annual report on Form 10-

K for the fiscal year ended December 31, 2017 (the “2017 10-K”). The 2017 10-K was signed by

non-parties Erbez and Wilson, and Defendants Walker, Greathouse, Hagan, and Xanthopoulos,

and contained SOX certifications signed by Erbez and Defendant Walker, attesting to the accuracy

of the financial statements contained therein, the disclosure of any material changes to the

Company’s internal controls, and the disclosure of any fraud committed by the Company, its

officers, or its directors.

        82.     The 2017 10-K contained generalized risk disclosures that if the FDA decided the

Company’s product candidates did not meet the requirements for regulatory approval, or if there

were unexpected requirements, approval would take longer and cost more, or might not be

successful at all. The 2017 10-K stated, in relevant part:

        If the FDA does not conclude that our product candidates satisfy the
        requirements for the 505(b)(2) regulatory approval pathway, or if the
        requirements for approval of any of our product candidates under Section
        505(b)(2) are not as we expect, the approval pathway for our product candidates
        will likely take significantly longer, cost significantly more and encounter
        significantly greater complications and risks than anticipated, and in any case
        may not be successful.

        We intend to seek FDA approval through the 505(b)(2) regulatory pathway for each
        of our product candidates described in this Annual Report on Form 10-K. The Drug
        Price Competition and Patent Term Restoration Act of 1984, also known as the
        Hatch-Waxman Act, added Section 505(b)(2) to the Federal Food, Drug and
        Cosmetic Act (“FDCA”). Section 505(b)(2) permits the filing of an NDA where at




                                                 28
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 29 of 61 PageID #: 29




       least some of the information required for approval comes from studies that were
       not conducted by or for the applicant.

       If the FDA does not allow us or any partner with which we collaborate to pursue
       the 505(b)(2) regulatory pathway for our product candidates, we or they may need
       to conduct additional clinical trials, provide additional data and information and
       meet additional standards for regulatory approval. If this were to occur, we or they
       will need to successfully complete additional Phase 2 and/or Phase 3 clinical trials
       and submit to the FDA for approval one or more NDAs in order to obtain FDA
       approval to market each of our product candidates. The time and financial resources
       required to obtain FDA approval for our product candidates would likely
       substantially increase. The conduct of later-stage clinical trials and the submission
       of a successful NDA is a complicated process. To date, we have conducted only
       one Phase 2/3 clinical trial and have initiated a long-term safety study of M207, we
       have limited experience in preparing and submitting regulatory filings, and we have
       not previously submitted an NDA for any product candidate. Consequently, we may
       be unable to successfully and efficiently execute and complete necessary clinical
       trials in a way that leads to an NDA submission for M207 or for any other product
       candidates we may develop in the future.

       83.     The 2017 10-K further explained that this potentially meant that Zosano’s

competitors would reach the market first, impacting its own position in the market:

       Moreover, the inability to pursue the 505(b)(2) regulatory pathway could result in
       new competitive products reaching the market faster than our product candidates,
       which could materially adversely impact our competitive position and prospects.
       Even if we are allowed to pursue the 505(b)(2) regulatory pathway for a product
       candidate, we cannot assure you that we will receive the requisite approvals for
       commercialization of such product candidate.

       In addition, our competitors may file petitions with the FDA in an attempt to
       persuade the FDA that our product candidates, or the clinical studies that support
       their approval, contain deficiencies. Such actions by our competitors could delay
       or even prevent the FDA from approving any NDA that we submit under Section
       505(b)(2).

       April 30, 2018 Proxy Statement

       84.     On April 30, 2018, the Company filed the 2018 Proxy Statement. Non-party

Wilson and Defendants Walker, Greathouse Hagan, and Xanthopoulos solicited the 2018 Proxy




                                                29
    Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 30 of 61 PageID #: 30




Statement filed pursuant to Section 14(a) of the Exchange Act, which contained material

misstatements and omissions.4

        85.       The 2018 Proxy Statement called for, among other things: (1) the election of

Defendant Walker; (2) approval of two amendments to the Company’s Amended and Restated

2014 Equity and Incentive Plan (the “2014 Equity and Incentive Plan”), including to increase the

number of shares issuable thereunder; and (3) the ratification of the Company’s independent

auditor.

        86.       With respect to the Company’s Code of Ethics, the 2018 Proxy Statement stated

that it applies “to [its] directors, executive officers and employees.”

        87.       The 2018 Proxy Statement was false and misleading because, despite assertions to

the contrary, the Code of Ethics was not followed, as evidenced by the numerous false and

misleading statements alleged herein, and the Individual Defendants’ failures to report violations

of the Code of Ethics.

        88.       The Individual Defendants also caused the 2018 Proxy Statement to be false and

misleading with regard to executive compensation in that they purported to employ “pay-for-

performance” elements, including “individual performance as compared to [the Company’s]

expectations and objectives, [and its] desire to motivate [its] employees to achieve short- and long-

term results that are in the best interests of [the] stockholders,” while failing to disclose that the

Company’s share price was artificially inflated as a result of false and misleading statements

alleged herein.



4
 Plaintiff’s allegations with respect to the misleading statements in the 2018 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
Plaintiff specifically disclaims any allegations of, reliance upon any allegation of, or reference to
any allegation of fraud, scienter, or recklessness with regard to these allegations and related claims.


                                                  30
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 31 of 61 PageID #: 31




       89.       The 2018 Proxy Statement was materially false and misleading and failed to

disclose material facts necessary to make the statements made not false and misleading.

Specifically, the Individual Defendants willfully or recklessly made and/or caused the Company

to make false and misleading statements to the investing public that failed to disclose to investors,

inter alia, that: (1) the Company’s clinical results showed that subjects who received different lots

of zolmitriptan had different exposure levels; (2) the Qtrypta NDA reflected that certain patients

in the clinical studies had unexpected high plasma concentrations of zolmitriptan; (3) because of

these variances in patient results, the FDA was reasonably likely to require further studies of

Qtrypta, which would delay regulatory approval of the drug; and (4) the Company failed to

maintain internal controls. As a result of the foregoing, Zosano’s public statements were materially

false and misleading at all relevant times.

       90.       The misrepresentations and omissions set forth herein were material to shareholders

in voting on, among other things, electing a director and increasing the number of shares issuable

under the Company’s 2014 Equity and Incentive Plan.

       October 23, 2018 Press Release

       91.       On October 23, 2018, the Company issued a press release announcing that “150

evaluable subjects have completed their six month visit in the M207-ADAM study . . . , a long-

term, open-label safety study for the acute treatment of migraine.” The press release stated, in

relevant part:

       No unexpected safety signals have been identified during the first six months of the
       trial and there have been no study drug related serious adverse events. The total
       number of investigator reported adverse events, with 4,000 applications to date, is
       625 of which 232 are reported as skin site reactions and 120 triptan related adverse
       events. The remainder of the adverse events (273) include nasal congestion,
       gastrointestinal disorders, appetite suppression, respiratory tract infections and
       insomnia, among others. Efficacy parameters, while observational in the context of
       this open label safety study, continue to remain similar to the data from the pivotal



                                                 31
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 32 of 61 PageID #: 32




       ZOTRIP trial. The rate of pain freedom at two hours following patch application is
       approximately 43% and most bothersome symptom freedom is approximately 68%,
       while pain relief at two hours post treatment is reported at 81% of migraine attacks
       treated.

       February 21, 2019 Press Release

       92.     On February 21, 2019, Zosano issued a press release announcing the results of the

Qtrypta long term safety study. The press release stated, in relevant part:


                Long-term one-year dosing reaffirmed well-tolerated safety profile

                Qtrypta showed robust and rapid relief of migraine pain, an effect
               that was consistent throughout the chronic treatment period

                NDA submission expected in Q4 2019 for the first intracutaneous
               delivery system

        FREMONT, Calif., Feb. 21, 2019 (GLOBE NEWSWIRE) -- Zosano Pharma
        Corporation (NASDAQ:ZSAN), a clinical-stage biopharmaceutical company,
        today announced the completion of the second and final goal of the long-term
        safety study for Qtrypta, in which patients treated migraine attacks over a one year
        period. The long-term data generated in this trial reinforced the well-tolerated
        safety profile and strong efficacy results previously reported in the six-month
        dosing portion of this safety study and in the randomized Phase 2/3 ZOTRIP
        pivotal study. Throughout the clinical program, over 5,800 migraine attacks have
        been treated with Qtrypta to date.

        93.    The press release further stated:

        The Qtrypta long-term safety trial is an open-label study evaluating the safety of
        the 3.8 mg dose of intracutaneous zolmitriptan in adults with migraine who have
        historically experienced at least 2 migraine attacks per month. There were no
        maximum treatment limits. The study evaluated over 150 adults with migraine
        disease for six months, and more than 50 patients for a year at 31 sites in the U.S.

        Of more than 5,800 migraines treated, investigators reported 832 adverse events,
        of which 298 were reported as application site reactions and 161 were reported as
        triptan related adverse events.

        Observational efficacy parameters continued to demonstrate a rate of pain freedom
        at two hours following patch application of approximately 44% and most
        bothersome symptom freedom of approximately 68%, while pain relief at two
        hours was reported at 81% of migraine attacks treated.


                                                   32
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 33 of 61 PageID #: 33




       March 25, 2019 Form 10-K

       94.       On March 25, 2019, the Company filed with the SEC its annual report on Form 10-

K for the fiscal year ended December 31, 2018 (the “2018 10-K”). The 2018 10-K was signed by

non-parties Wilson and then-CFO Gregory Kitchener (“Kitchener”), and Defendants Walker,

Elms, Grais, Greathouse, Hagan, and Xanthopoulos, and contained SOX certifications signed by

Defendant Walker and non-party Kitchener, attesting to the accuracy of the financial statements

contained therein, the disclosure of any material changes to the Company’s internal controls, and

the disclosure of any fraud committed by the Company, its officers, or its directors.

       95.       Zosano again warned in the 2018 10-K that if it could not produce satisfactory

results in the safety study of Qtrypta, FDA approval could be delayed. The Company stated, in

relevant part:

       The long-term safety study for QtryptaTM (M207) is an important step in the
       development of QtryptaTM (M207). If we cannot produce results that satisfy FDA
       requirements, the regulatory approval process could be delayed, and our business
       could be adversely affected.

       In February 2019, we announced the completion of the final phase of our long-term
       safety study where more than 50 evaluable subjects were treated for a year. This
       long-term safety study will need to produce results that satisfy FDA requirements.
       If the results do not satisfy the FDA’s requirements it could require us to delay,
       limit, reduce or terminate our development of QtryptaTM (M207). Also, even
       though we have discussed our development strategy with the FDA on our
       QtryptaTM (M207) program and received feedback from the FDA about the size
       and the length of the safety study, the FDA may decide to expand on the
       requirements that have already been provided to us, which would further delay the
       regulatory approval process and require additional clinical work.

       If the FDA does not conclude that our product candidate satisfies the
       requirements for the 505(b)(2) regulatory approval pathway, or if the
       requirements for approval of our product candidate under Section 505(b)(2) are
       not as we expect, the approval pathway for our product candidate will likely take
       significantly longer, cost significantly more and encounter significantly greater
       complications and risks than anticipated, and in any case may not be successful.




                                                33
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 34 of 61 PageID #: 34




      We intend to seek FDA approval through the 505(b)(2) regulatory pathway for our
      product candidate described in this Annual Report on Form 10-K. The Drug Price
      Competition and Patent Term Restoration Act of 1984, also known as the Hatch-
      Waxman Act, added Section 505(b)(2) to the FDCA. Section 505(b)(2) permits the
      filing of an NDA where at least some of the information required for approval
      comes from studies that were not conducted by or for the applicant.

      If the FDA does not allow us or any partner with which we collaborate to pursue
      the 505(b)(2) regulatory pathway for our product candidate, we or they may need
      to conduct additional clinical trials, provide additional data and information and
      meet additional standards for regulatory approval. If this were to occur, we or they
      will need to successfully complete additional Phase 2 and/or Phase 3 clinical trials
      and submit to the FDA for approval one or more NDAs in order to obtain FDA
      approval to market our product candidate. The time and financial resources required
      to obtain FDA approval for our product candidate would likely substantially
      increase. The conduct of later-stage clinical trials and the submission of a successful
      NDA is a complicated process. To date, we have conducted only one Phase 2/3
      clinical trial and have initiated a long-term safety study of QtryptaTM (M207), we
      have limited experience in preparing and submitting regulatory filings, and we have
      not previously submitted an NDA for any product candidate. Consequently, we may
      be unable to successfully and efficiently execute and complete necessary clinical
      trials in a way that leads to an NDA submission for QtryptaTM (M207) or for any
      other product candidate we may develop in the future.

      Moreover, the inability to pursue the 505(b)(2) regulatory pathway could result in
      new competitive products reaching the market faster than our product candidate,
      which could materially adversely impact our competitive position and prospects.
      Even if we are allowed to pursue the 505(b)(2) regulatory pathway for a product
      candidate, we cannot assure you that we will receive the requisite approvals for
      commercialization of such product candidate.

      In addition, our competitors may file petitions with the FDA in an attempt to
      persuade the FDA that our product candidate, or the clinical studies that support
      their approval, contain deficiencies. Such actions by our competitors could delay
      or even prevent the FDA from approving any NDA that we submit under Section
      505(b)(2).

      June 4, 2019 Proxy Statement

      96.    On June 4, 2019, the Company filed its Schedule 14A with the SEC (the “2019

Proxy Statement”). Defendants Walker, Elms, Grais, Greathouse, Hagan, and Xanthopoulos




                                                34
    Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 35 of 61 PageID #: 35




solicited the 2019 Proxy Statement filed pursuant to Section 14(a) of the Exchange Act, which

contained material misstatements and omissions.5

        97.       The 2019 Proxy Statement called for, among other things: (1) the election of

Defendants Elms and Greathouse; and (2) the ratification of the Company’s independent auditor.

        98.       With respect to the Company’s Code of Ethics, the 2019 Proxy Statement stated

that it applies “to [its] employees, officers and directors[.]”

        99.       The 2019 Proxy Statement was false and misleading because, despite assertions to

the contrary, the Code of Ethics was not followed, as evidenced by the numerous false and

misleading statements alleged herein, and the Individual Defendants’ failures to report violations

of the Code of Ethics.

        100.      The Individual Defendants also caused the 2019 Proxy Statement to be false and

misleading with regard to executive compensation in that they purported to employ “pay-for-

performance” elements, including “individual performance as compared to [the Company’s]

expectations and objectives, [and its] desire to motivate [its] employees to achieve short- and long-

term results that are in the best interests of [the] stockholders,” while failing to disclose that the

Company’s share price was artificially inflated as a result of false and misleading statements

alleged herein.

        101.      The 2019 Proxy Statement was materially false and misleading and failed to

disclose material facts necessary to make the statements made not false and misleading.

Specifically, the Individual Defendants willfully or recklessly made and/or caused the Company



5
 Plaintiff’s allegations with respect to the misleading statements in the 2019 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
Plaintiff specifically disclaims any allegations of, reliance upon any allegation of, or reference to
any allegation of fraud, scienter, or recklessness with regard to these allegations and related claims.


                                                  35
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 36 of 61 PageID #: 36




to make false and misleading statements to the investing public that failed to disclose to investors,

inter alia, that: (1) the Company’s clinical results showed that subjects who received different lots

of zolmitriptan had different exposure levels; (2) the Qtrypta NDA reflected that certain patients

in the clinical studies had unexpected high plasma concentrations of zolmitriptan; (3) because of

these variances in patient results, the FDA was reasonably likely to require further studies of

Qtrypta, which would delay regulatory approval of the drug; and (4) the Company failed to

maintain internal controls. As a result of the foregoing, Zosano’s public statements were materially

false and misleading at all relevant times.

       102.    The misrepresentations and omissions set forth herein were material to shareholders

in voting on, among other things, the election of certain directors and ratification of the Company’s

independent auditor.

       November 13, 2019 Press Release

       103.    On November 13, 2019, Zosano issued a press release announcing that it had

completed pre-NDA meetings with the FDA for Qtrypta:

       Zosano     Pharma     Corporation      (NASDAQ:ZSAN),         a    clinical-stage
       biopharmaceutical company, today announced that it has received minutes from
       pre- New Drug Application (“NDA”) meetings with the Food and Drug
       Administration (“FDA”) for the acute treatment of migraine for Qtrypta. The
       purpose of the meetings was to confirm the completion of all requisite studies, as
       well as the proposed clinical, non-clinical, and chemistry, manufacturing, and
       controls (“CMC”) content and format of the company’s NDA submission, which
       the company expects to make in December 2019.

       “We are encouraged by the pre-NDA minutes received from FDA after our
       collaborative meetings. This is an important milestone as we head into the final
       stages of completion of the NDA,” said Hayley Lewis, Senior Vice President,
       Operations. “These minutes reflect discussions made between Zosano and FDA on
       the format and content of the NDA to help ensure all elements of submission are
       met.”

       The company was granted two separate pre-NDA meetings to discuss the
       development program. A face to face meeting was held with the FDA in September



                                                 36
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 37 of 61 PageID #: 37




       to discuss the nonclinical and clinical portions of the program. A second pre-NDA
       meeting request was granted to discuss CMC, and FDA recently provided its
       written responses to the company’s questions in lieu of holding an in-person
       meeting. Based on the feedback from the FDA, the company believes the
       information included in its planned NDA will be sufficient for the FDA to file the
       NDA for substantive review.

(Emphasis added.)

       November 14, 2019 Form 8-K and Press Release

       104.   On November 14, 2019, the Company issued a press release which was also

attached to its Form 8-K signed by Kitchener and filed with the SEC the same day, announcing

financial results for the third quarter of 2019 and providing an update. The press release quoted

Defendant Lo, who stated in relevant part:

       “These next twelve months will be transformational for Zosano. We are finalizing
       our New Drug Application for Qtrypta for the acute treatment of migraine, which
       we expect to file with the FDA by the end of the year. If approved, Qtrypta would
       be the first transdermal therapy for migraine, and we believe would represent a
       significant advance in the treatment options available to patients. Our extensive
       clinical data demonstrate that Qtrypta provides fast-acting and sustained pain
       freedom with less of the side effects typically experienced with other therapies in
       this class. Given the debilitating and prevalent nature of migraines, we are inspired
       by the need to better serve these patients.”

(Emphasis added.)

       December 23, 2019 Press Release and Form 8-K

       105.   On December 23, 2019, the Company issued a press release announcing that it had

submitted an NDA for Qtrypta to the FDA. The press release stated, in relevant part:

       “Our NDA submission represents a significant milestone for Zosano and a
       culmination of our efforts to make Qtrypta available to patients who suffer from
       migraine. In clinical trials, Qtrypta demonstrated robust freedom from pain and
       most bothersome symptom, rapid and sustained pain relief, and was well tolerated,”
       said Steven Lo, president and chief executive officer of Zosano. “Qtrypta is the first
       NDA to be submitted to the FDA for a pharmaceutical microneedle application,
       and we look forward to working with the FDA during the review process. If
       successful, the approval would signal the validity of this product as a convenient,
       non-oral therapy for acute migraine sufferers, in addition to providing important
       validation of our delivery technology itself. We believe that Qtrypta, if approved,


                                                37
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 38 of 61 PageID #: 38




       can make an important difference in the lives of patients who require acute
       treatment options for their migraine.”

       Based on the Company’s NDA submission on Friday, December 20, 2019, the
       company expects to receive notification from the FDA confirming whether the
       submission was accepted for filing for substantive review in March 2020.

       The submission is supported by the results of the ZOTRIP pivotal Phase 2/3 clinical
       study, in which 41.5% of patients treated with the 3.8 mg dose of Qtrypta achieved
       pain freedom at 2 hours and 68.3% reported freedom from most bothersome
       symptom at 2 hours, both of which were co-primary endpoints. Additionally, 80.5%
       of patients reported pain relief at 2 hours, a secondary endpoint. The results of the
       study were published in Cephalalgia in October 2017.

       A post-hoc analysis showing that Qtrypta reduced pain in subjects with difficult to
       treat migraines was published in Headache: The Journal of Head and Face Pain in
       February 2019.

       Additionally, in the Phase 3 safety study, the most frequently reported adverse
       events were redness and swelling at the application site. Of these, 95% were
       reported as mild, and more than 80% resolved within 48 hours. Less than 2% of
       patients reported triptan-like neurological side effects typically found in the class,
       such as dizziness and paresthesia.

       106.    The same day, Zosano also filed a current report with the SEC on Form 8-K signed

by non-party Kitchener. The 8-K announced the submission of the NDA and included the same

projections and descriptions of ZOTRIP as stated in the press release.

       March 4, 2020 Form 8-K and Press Release

       107.    On March 4, 2020, Zosano issued a press release which was also attached to its

Form 8-K signed by interim CFO Christine Matthews (“Matthews”) and filed with the SEC the

same day. The press release stated, in relevant part:

       The NDA is supported by the clinical results of the ZOTRIP pivotal Phase 2/3
       clinical study, which evaluated the efficacy, safety and tolerability of Qtrypta™
       compared to placebo. A total of 41.5% of patients treated with the 3.8 mg dose of
       Qtrypta™ achieved pain freedom at 2 hours and 68.3% reported freedom from most
       bothersome symptom also at 2 hours, both of which were co-primary endpoints.
       Additionally, 80.5% of patients reported pain relief at 2 hours, a secondary
       endpoint. The results of the study were published in Cephalalgia in October 2017.




                                                 38
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 39 of 61 PageID #: 39




        A post-hoc analysis showing that Qtrypta™ reduced pain in subjects with difficult
        to treat migraine attacks was published in Headache: The Journal of Head and
        Face Pain in February 2019.

        Additionally, in the Phase 3 long term safety study, the most frequently reported
        adverse event was redness at the application site. Of these adverse events, 95%
        were reported as mild, and more than 80% resolved within 48 hours. Less than 2%
        of patients reported triptan-like neurological side effects typically found in the
        class, such as dizziness and paresthesia.

        March 13, 2020 Form 10-K

        108.     On March 13, 2020 the Company filed with the SEC its annual report on Form 10-

K for the fiscal year ended December 31, 2019 (the “2019 10-K”). The 2019 10-K was signed by

non-party Matthews, and Defendants Lo, Walker, Elms, Grais, Greathouse, Hagan, and

Xanthopoulos, and contained SOX certifications signed by Matthews and Defendant Lo, attesting

to the accuracy of the financial statements contained therein, the disclosure of any material changes

to the Company’s internal controls, and the disclosure of any fraud committed by the Company,

its officers, or its directors.

        109.     The 2019 10-K again provided generic warnings that if Zosano’s product

candidates did not satisfy the FDA’s requirements, regulatory approval could be delayed, or

unsuccessful, stating, in relevant part:

        If the FDA does not conclude that our product candidates satisfy the
        requirements for the 505(b)(2) regulatory approval pathway, or if the
        requirements for approval of our product candidates under Section 505(b)(2) are
        not as we expect, the approval pathway for our product candidates will likely take
        significantly longer, cost significantly more and encounter significantly greater
        complications and risks than anticipated, and in any case may not be successful.

        We intend to seek FDA approval through the 505(b)(2) regulatory pathway for our
        product candidates described in this Annual Report on Form 10-K. The Drug Price
        Competition and Patent Term Restoration Act of 1984, also known as the Hatch-
        Waxman Act, added Section 505(b)(2) to the Federal Food, Drug and Cosmetics
        Act (“FDCA”). Section 505(b)(2) permits the filing of a New Drug Application
        (“NDA”) where at least some of the information required for approval comes from
        studies that were not conducted by or for the applicant.



                                                 39
    Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 40 of 61 PageID #: 40




        If the FDA does not allow us or any partner with which we collaborate to pursue
        the 505(b)(2) regulatory pathway for our product candidates, we or they may need
        to conduct additional clinical trials, provide additional data and information and
        meet additional standards for regulatory approval. If this were to occur, we or they
        will need to successfully complete additional Phase 2 and/or Phase 3 clinical trials
        and submit to the FDA for approval one or more NDAs in order to obtain FDA
        approval to market our product candidates. The time and financial resources
        required to obtain FDA approval for our product candidates would likely
        substantially increase. The conduct of later-stage clinical trials and the submission
        of a successful NDA is a complicated process. To date, we have conducted only
        one Phase 2/3 clinical trial and one LTSS of Qtrypta™ (M207). In addition, we
        have limited experience in preparing and submitting regulatory filings, and we have
        not previously submitted an NDA for any product candidates. Consequently, the
        completion of our clinical trials for Qtrypta™ (M207) for the potential treatment of
        migraine may not lead to an NDA submission and we may be unable to successfully
        and efficiently execute and complete necessary clinical trials in a way that leads to
        an NDA submission for any other product candidate we may develop in the future.

        Moreover, the inability to pursue the 505(b)(2) regulatory pathway could result in
        new competitive products reaching the market faster than our product candidates,
        which could materially adversely impact our competitive position and prospects.
        Even if we are allowed to pursue the 505(b)(2) regulatory pathway for our product
        candidates, we cannot assure you that we will receive the requisite approvals for
        commercialization of such product candidates.

        In addition, our competitors may file petitions with the FDA in an attempt to
        persuade the FDA that our product candidates, or the clinical studies that support
        their approval, contain deficiencies. Such actions by our competitors could delay
        or even prevent the FDA from approving any NDA that we submit under
        Section 505(b)(2).

        May 29, 2020 Proxy Statement

        110.   On May 29, 2020, the Company filed the 2020 Proxy Statement. Defendants

Walker, Elms, Grais, Greathouse, and Hagan solicited 2020 Proxy Statement filed pursuant to

Section 14(a) of the Exchange Act, which contained material misstatements and omissions.6



6
 Plaintiff’s allegations with respect to the misleading statements in the 2020 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
Plaintiff specifically disclaims any allegations of, reliance upon any allegation of, or reference to
any allegation of fraud, scienter, or recklessness with regard to these allegations and related claims.


                                                  40
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 41 of 61 PageID #: 41




       111.    The 2020 Proxy Statement also called for, among other things: (1) the election of

Defendants Lo, Hagan, and Xanthopoulos; and (2) the ratification of the Company’s independent

auditor.

       112.    With respect to the Company’s Code of Ethics, the 2020 Proxy Statement stated

that it “applies to [its] directors, executive officers and employees[.]”

       113.    The 2020 Proxy Statement was false and misleading because, despite assertions to

the contrary, the Code of Ethics was not followed, as evidenced by the numerous false and

misleading statements alleged herein, and the Individual Defendants’ failures to report violations

of the Code of Ethics.

       114.    The Individual Defendants also caused the 2020 Proxy Statement to be false and

misleading with regard to executive compensation in that they purported to employ “pay-for-

performance” elements, including “individual performance and near-term corporate targets as well

as long-term business objectives,” while failing to disclose that the Company’s share price was

artificially inflated as a result of false and misleading statements alleged herein.

       115.    The 2020 Proxy Statement was materially false and misleading and failed to

disclose material facts necessary to make the statements made not false and misleading.

Specifically, the Individual Defendants willfully or recklessly made and/or caused the Company

to make false and misleading statements to the investing public that failed to disclose to investors,

inter alia, that: (1) the Company’s clinical results showed that subjects who received different lots

of zolmitriptan had different exposure levels; (2) the Qtrypta NDA reflected that certain patients

in the clinical studies had unexpected high plasma concentrations of zolmitriptan; (3) because of

these variances in patient results, the FDA was reasonably likely to require further studies of

Qtrypta, which would delay regulatory approval of the drug; and (4) the Company failed to




                                                  41
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 42 of 61 PageID #: 42




maintain internal controls. As a result of the foregoing, Zosano’s public statements were materially

false and misleading at all relevant times.

       116.    The misrepresentations and omissions set forth herein were material to shareholders

in voting on the 2020 Proxy Statement.

       117.    The statements referenced in ¶¶71-83, 91-95, and 103-09, herein were materially

false and misleading and failed to disclose material facts necessary to make the statements made

not false and misleading. Specifically, the Individual Defendants willfully or recklessly made

and/or caused the Company to make false and misleading statements to the investing public that

failed to disclose to investors, inter alia, that: (1) the Company’s clinical results showed that

subjects who received different lots of zolmitriptan had different exposure levels; (2) the Qtrypta

NDA reflected that certain patients in the clinical studies had unexpected high plasma

concentrations of zolmitriptan; (3) because of these variances in patient results, the FDA was

reasonably likely to require further studies of Qtrypta, which would delay regulatory approval of

the drug; and (4) the Company failed to maintain internal controls. As a result of the foregoing,

Zosano’s public statements were materially false and misleading at all relevant times.

                                        The Truth Emerges

       118.    The truth emerged after the markets closed on September 30, 2020, when Zosano

issued a press release which was also attached to its Form 8-K signed by Matthews and filed with

the SEC the same day. Zosano disclosed in the press release that it had received a DRL from the

FDA regarding its NDA for Qtrypta and that approval was unlikely due to the FDA’s concerns.

The press release stated, in relevant part:

       The DRL described two concerns with respect to the clinical pharmacology section
       of the NDA. First, the FDA raised questions regarding unexpected high plasma
       concentrations of zolmitriptan observed in five study subjects from two
       pharmacokinetic studies, and how the data from these subjects affect the overall



                                                42
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 43 of 61 PageID #: 43




       clinical pharmacology section of the application. Second, the FDA raised questions
       regarding differences in zolmitriptan exposures observed between subjects
       receiving different lots of Qtrypta in the Company’s clinical trials.

       Although a DRL reflects preliminary comments that are subject to change, and does
       not reflect the FDA’s final decision on the NDA, approval of Qtrypta by the
       Prescription Drug User Fee Act goal date of October 20, 2020 is not expected given
       the letter.

       119.    On this news, the price of the Company’s stock fell $0.92 per share, or almost 57%,

from $1.62 per share at the close of trading on September 30, 2020, to $0.70 per share at the close

of the next trading day, on October 1, 2020, on unusually heavy trading volume.

       120.    Then, on October 21, 2020, Zosano disclosed that it had received a CRL from the

FDA. Based on deficiencies it had already identified, the FDA recommended that Zosano repeat

its bioequivalence study between three of the lots used during development.

       121.    On this news, the Company’s share price fell $0.171 per share, or almost 28%, from

$0.615 per share at the close of trading on October 20, 2020, to close at $0.444 per share at the

close of the next trading day, on October 21, 2020, on unusually heavy trading volume

                                   DAMAGES TO ZOSANO

       122.    As a direct and proximate result of the Individual Defendants’ conduct, Zosano will

lose and expend many millions of dollars.

       123.    Such expenditures include, but are not limited to, costs associated with the

Securities Class Actions filed against the Company, its CEO, Chairman, and former CEO, and any

internal investigations and amounts paid to outside lawyers, accountants, and investigators in

connection thereto.

       124.    Additionally, these expenditures include, but are not limited to, lavish

compensation and benefits paid to the Individual Defendants who breached their fiduciary duties

to the Company.



                                                43
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 44 of 61 PageID #: 44




        125.    As a direct and proximate result of the Individual Defendants’ conduct, Zosano has

also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s discount”

that will plague the Company’s stock in the future due to the Company’s and their

misrepresentations and the Individual Defendants’ breaches of fiduciary duties and unjust

enrichment.

                                 DERIVATIVE ALLEGATIONS

        126.    Plaintiff brings this action derivatively and for the benefit of Zosano to redress

injuries suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their

fiduciary duties as directors and/or officers of Zosano, gross mismanagement, abuse of control,

waste of corporate assets, unjust enrichment, violations of the Exchange Act, as well as the aiding

and abetting thereof.

        127.    Zosano is named solely as a nominal party in this action. This is not a collusive

action to confer jurisdiction on this Court that it would not otherwise have.

        128.    Plaintiff is, and has been at all relevant times, a shareholder of Zosano. Plaintiff

will adequately and fairly represent the interests of Zosano in enforcing and prosecuting its rights,

and, to that end, has retained competent counsel, experienced in derivative litigation, to enforce

and prosecute this action.

                             DEMAND FUTILITY ALLEGATIONS

        129.    Plaintiff incorporates by reference and realleges each and every allegation stated

above as if fully set forth herein.

        130.    A pre-suit demand on the Board of Zosano is futile and, therefore, excused. At the

time of filing of this complaint, the Board consists of the following seven individuals: Defendants

Lo, Walker, Elms, Grais, Greathouse, Hagan, and Xanthopoulos (the “Directors”). Plaintiff needs




                                                 44
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 45 of 61 PageID #: 45




only to allege demand futility as to four of the seven Directors who were on the Board at the time

of the filing of this complaint.

        131.    Demand is excused as to all of the Directors because each one of them faces,

individually and collectively, a substantial likelihood of liability as a result of the scheme they

engaged in knowingly or recklessly to cause the Company to make false and misleading statements

and omissions of material fact, which renders the Directors unable to impartially investigate the

charges and decide whether to pursue action against themselves and the other perpetrators of the

scheme.

        132.    In complete abdication of their fiduciary duties, the Directors either knowingly or

recklessly participated in causing the Company to make the materially false and misleading

statements alleged herein. The fraudulent scheme was intended to make the Company appear more

profitable and attractive to investors. As a result, the Directors breached their fiduciary duties, face

a substantial likelihood of liability, are not disinterested, and demand upon them is futile, and thus

excused.

        133.    Demand is also excused because pursuant to the 2018 Proxy Statement, Defendants

Walker, Greathouse, Hagan, and Xanthopoulos requested shareholders to approve, through

amending and restating, a plan to increase the number of shares reserved for their own benefit.

These financial incentives precluded the Directors from acting in the best interests of the

shareholders, as they could not simultaneously request approval of the amendment to the 2014

Equity Incentive Plan while also failing to provide shareholders with information in the 2018

Proxy Statement regarding the true state of the Company. Thus, their solicitations, which they

materially benefitted from, and the resulting approval of their proposal was based on materially




                                                  45
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 46 of 61 PageID #: 46




false and misleading statements. Defendants Walker, Greathouse, Hagan, and Xanthopoulos are

thus conflicted from considering a demand against them based on these circumstances as well.

       134.    Demand is also excused as to the Directors because they were fully aware of the

fact that regulatory approval of Qtrypta was reasonably likely to be delayed during the Relevant

Period. In particular, Defendants Lo, Walker, Elms, Grais, Greathouse, and Hagan all held

positions at biopharmaceutical companies. Their specialized experience provided them with

insight into the regulatory approval process, as well as the risks thereof. Nonetheless, the Directors

caused the Company to disseminate the false and misleading statements described herein. Thus,

the Directors face a substantial likelihood of liability and demand is futile as to them.

       135.    Additional reasons that demand on Defendant Lo is futile follow. Defendant Lo has

served as the Company’s President and CEO and as a Company director since October 2019. Thus,

as the Company admits, he is a non-independent director. The Company provides Defendant Lo

with his principal occupation, and he receives handsome compensation, including $874,638 during

2019 for his services. Defendant Lo signed, and thus personally made the false and misleading

statements in the 2019 10-K. As the Company’s highest officer and as a trusted Company director,

he conducted little, if any, oversight the scheme to cause the Company to make false and

misleading statements, consciously disregarded his duties to monitor such controls over reporting

and engagement in the scheme, and consciously disregarded his duties to protect corporate assets.

Moreover, Defendant Lo is a defendant in the Securities Class Actions. For these reasons,

Defendant Lo breached his fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       136.    Additional reasons that demand on Defendant Walker is futile follow. Defendant

Walker served as Zosano’s President and CEO from August 2017 until October 20, 2019, and




                                                 46
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 47 of 61 PageID #: 47




provided transition services until his retirement on November 10, 2019. He has served as a member

of the Board since May 2016 and as the Chairman of the Board since May 4, 2016.Thus, as the

Company admits, he is a non-independent director. As a trusted Company director, who previously

held the Company’s highest office, he conducted little, if any, oversight of the scheme to cause the

Company to make false and misleading statements, consciously disregarded his duties to monitor

such controls over reporting and engagement in the scheme, and consciously disregarded his duties

to protect corporate assets. Furthermore, Defendant Walker signed, and thus personally made the

false and misleading statements in the 2016, 2017, 2018, and 2019 10-Ks. Moreover, Defendant

Walker is a defendant in the Securities Class Actions. For these reasons, Defendant Walker

breached his fiduciary duties, faces a substantial likelihood of liability, is not independent or

disinterested, and thus demand upon him is futile and, therefore, excused.

       137.    Additional reasons that demand on Defendant Elms is futile follow. Defendant

Elms has served as a member of Zosano’s Board since May 2018. Defendant Elms has received

and continues to receive compensation for his role as a director as described above. As a trusted

Company director, he conducted little, if any, oversight of the scheme to cause the Company to

make false and misleading statements, consciously disregarded his duties to monitor such controls

over reporting and engagement in the scheme, and consciously disregarded his duties to protect

corporate assets. Furthermore, Defendant Elms signed, and thus personally made the false and

misleading statements in the 2018 and 2019 10-Ks. For these reasons, Defendant Elms breached

his fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested,

and thus demand upon him is futile and, therefore, excused.

       138.    Additional reasons that demand on Defendant Grais is futile follow. Defendant

Grais has served as a member of the Company’s Board since January 2019. Defendant Grais has




                                                  47
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 48 of 61 PageID #: 48




received and continues to receive compensation for her role as a director as described above. As a

trusted Company director, she conducted little, if any, oversight of the scheme to cause the

Company to make false and misleading statements, consciously disregarded her duties to monitor

such controls over reporting and engagement in the scheme, and consciously disregarded her duties

to protect corporate assets. Furthermore, Defendant Grais signed, and thus personally made the

false and misleading statements in the 2018 and 2019 10-Ks. For these reasons, Defendant Grais

breached her fiduciary duties, faces a substantial likelihood of liability, is not independent or

disinterested, and thus demand upon her is futile and, therefore, excused.

       139.    Additional reasons that demand on Defendant Greathouse is futile follow.

Defendant Greathouse has served as a member of the Company’s Board since October 2017.

Defendant Greathouse has received and continues to receive compensation for his role as a director

as described above. As a trusted Company director, he conducted little, if any, oversight of the

scheme to cause the Company to make false and misleading statements, consciously disregarded

his duties to monitor such controls over reporting and engagement in the scheme, and consciously

disregarded his duties to protect corporate assets. Furthermore, Defendant Greathouse signed, and

thus personally made the false and misleading statements in the 2017, 2018, and 2019 10-Ks. For

these reasons, Defendant Greathouse breached his fiduciary duties, faces a substantial likelihood

of liability, is not independent or disinterested, and thus demand upon him is futile and, therefore,

excused.

       140.    Additional reasons that demand on Defendant Hagan is futile follow. Defendant

Hagan has served as a member of Zosano’s Board since May 2015. Defendant Hagan has received

and continues to receive compensation for his role as a director as described above. As a trusted

Company director, he conducted little, if any, oversight of the scheme to cause the Company to




                                                 48
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 49 of 61 PageID #: 49




make false and misleading statements, consciously disregarded his duties to monitor such controls

over reporting and engagement in the scheme, and consciously disregarded his duties to protect

corporate assets. Furthermore, Defendant Hagan signed, and thus personally made the false and

misleading statements in the 2016, 2017, 2018, and 2019 10-Ks. For these reasons, Defendant

Hagan breached his fiduciary duties, faces a substantial likelihood of liability, is not independent

or disinterested, and thus demand upon him is futile and, therefore, excused.

       141.    Additional reasons that demand on Defendant Xanthopoulos is futile follow.

Defendant Xanthopoulos is has served as a member of the Company’s Board since April 2013.

Defendant Xanthopoulos has received and continues to receive compensation for his role as a

director as described above. As a trusted Company director, he conducted little, if any, oversight

of the scheme to cause the Company to make false and misleading statements, consciously

disregarded his duties to monitor such controls over reporting and engagement in the scheme, and

consciously disregarded his duties to protect corporate assets. Furthermore, Defendant

Xanthopoulos signed, and thus personally made the false and misleading statements in the 2016,

2017, 2018, and 2019 10-Ks. For these reasons, Defendant Xanthopoulos breached his fiduciary

duties, faces a substantial likelihood of liability, is not independent or disinterested, and thus

demand upon him is futile and, therefore, excused.

       142.    Additional reasons that demand on the Board is futile follow.

       143.    The Directors have extensive, longstanding business and personal relationships

with each other and the Individual Defendants that preclude them from acting independently and

in the best interests of the Company and the shareholders. For example, Defendant Elms is the

Managing Partner of investment firm Aisling Capital IV, LP (“Aisling”), which holds over 5% of

Zosano’s common stock and is one of its largest investors. In April 2019, Zosano issued 5,000,000




                                                49
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 50 of 61 PageID #: 50




shares of common stock, of which Aisling purchased 428,571 shares. Zosano also issued 2,181,034

shares of common stock in a direct offering in December 2019, of which Aisling purchased

689,655 shares. Thus, Defendant Elms had an interest in maintaining the inflation of Zosano’s

stock price for the benefit of Aisling. Moreover, he was beholden to the Individual Defendants

who approved or were involved in his beneficial relationship with the Company. These conflicts

of interest precluded the Directors from adequately monitoring the Company’s operations and

internal controls and calling into question the Individual Defendants’ conduct. Thus, demand upon

the Directors would be futile.

       144.    Defendants Hagan, Grais, and Greathouse (the “Audit Committee Defendants”)

served as members of the Audit Committee during the Relevant Period. Pursuant to the Company’s

Audit Committee Charter, the Audit Committee Defendants are responsible for overseeing, among

other things, the Company’s quality and integrity of the Company’s financial statements, the

Company’s compliance with legal and regulatory requirements, the Company’s financial reporting

process, and the Company’s internal controls over financial reporting. The Audit Committee

Defendants failed to ensure the quality and integrity of the Company’s financial statements, as

they are charged to do under the Audit Committee Charter, allowing the Company to file false and

misleading financial statements with the SEC and to fail to maintain internal controls. Thus, the

Audit Committee Defendants breached their fiduciary duties, are not disinterested, and demand is

excused as to them.

       145.    In violation of the Code of Ethics, the Directors conducted little, if any, oversight

of the Company’s engagement in the Individual Defendants’ scheme to issue materially false and

misleading statements to the public, and to facilitate and disguise the Individual Defendants’

violations of law, including breaches of fiduciary duty, gross mismanagement, abuse of control,




                                                50
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 51 of 61 PageID #: 51




waste of corporate assets, unjust enrichment, and violations of the Exchange Act. In violation of

the Code of Ethics, the Directors failed to comply with laws and regulations, maintain the accuracy

of company records, public reports and communications, and uphold the responsibilities related

thereto. Thus, the Directors face a substantial likelihood of liability and demand is futile as to them.

       146.    Zosano has been and will continue to be exposed to significant losses due to the

wrongdoing complained of herein, yet the Directors have not filed any lawsuits against themselves

or others who were responsible for that wrongful conduct to attempt to recover for Zosano any

part of the damages Zosano suffered and will continue to suffer thereby. Thus, any demand upon

the Directors would be futile.

       147.    The Individual Defendants’ conduct described herein and summarized above could

not have been the product of legitimate business judgment as it was based on bad faith and

intentional, reckless, or disloyal misconduct. Thus, none of the Directors can claim exculpation

from their violations of duty pursuant to the Company’s charter (to the extent such a provision

exists). As a majority of the Directors face a substantial likelihood of liability, they are self-

interested in the transactions challenged herein and cannot be presumed to be capable of exercising

independent and disinterested judgment about whether to pursue this action on behalf of the

shareholders of the Company. Accordingly, demand is excused as being futile.

       148.    The acts complained of herein constitute violations of fiduciary duties owed by

Zosano’s officers and directors, and these acts are incapable of ratification.

       149.    The Directors may also be protected against personal liability for their acts of

mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’ liability

insurance if they caused the Company to purchase it for their protection with corporate funds, i.e.,

monies belonging to the stockholders of Zosano. If there is a directors’ and officers’ liability




                                                  51
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 52 of 61 PageID #: 52




insurance policy covering the Directors, it may contain provisions that eliminate coverage for any

action brought directly by the Company against the Directors, known as, inter alia, the “insured-

versus-insured exclusion.” As a result, if the Directors were to sue themselves or certain of the

officers of Zosano, there would be no directors’ and officers’ insurance protection. Accordingly,

the Directors cannot be expected to bring such a suit. On the other hand, if the suit is brought

derivatively, as this action is brought, such insurance coverage, if such an insurance policy exists,

will provide a basis for the Company to effectuate a recovery. Thus, demand on the Directors is

futile and, therefore, excused.

       150.    If there is no directors’ and officers’ liability insurance, then the Directors will not

cause Zosano to sue the Individual Defendants named herein, since, if they did, they would face a

large uninsured individual liability. Accordingly, demand is futile in that event, as well.

       151.    Thus, for all of the reasons set forth above, all of the Directors, and, if not all of

them, at least five of the Directors, cannot consider a demand with disinterestedness and

independence. Consequently, a demand upon the Board is excused as futile.

                                            FIRST CLAIM

                        Against Individual Defendants for Violations of
                        Section 14(a) of the Securities Exchange Act of 1934

       152.    Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

       153.    Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall

be unlawful for any person, by use of the mails or by any means or instrumentality of interstate

commerce or of any facility of a national securities exchange or otherwise, in contravention of

such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

interest or for the protection of investors, to solicit or to permit the use of his name to solicit any



                                                  52
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 53 of 61 PageID #: 53




proxy or consent or authorization in respect of any security (other than an exempted security)

registered pursuant to section 12 of this title [15 U.S.C. § 78l].”

       154.    Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that no

proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. § 240.14a-9.

       155.    Under the direction and watch of the Directors, the 2018, 2019, and 2020 Proxy

Statements (the “Proxy Statements”) failed to disclose, inter alia, that: (1) the Company’s clinical

results showed that subjects who received different lots of zolmitriptan had different exposure

levels; (2) the Qtrypta NDA reflected that certain patients in the clinical studies had unexpected

high plasma concentrations of zolmitriptan; (3) because of these variances in patient results, the

FDA was reasonably likely to require further studies of Qtrypta, which would delay regulatory

approval of the drug; and (4) the Company failed to maintain internal controls. As a result of the

foregoing, Zosano’s public statements were materially false and misleading at all relevant times.

       156.    The Individual Defendants also caused the Proxy Statements to be false and

misleading with regard to executive compensation in that they purported to employ “pay-for-

performance” elements, while failing to disclose that the Company’s financial prospects were

misrepresented as a result of false and misleading statements, causing the Company’s share price

to be artificially inflated and allowing the Individual Defendants to wrongfully benefit from the

fraud alleged herein.

       157.    Moreover, the Proxy Statements were false and misleading when they discussed

the Company’s adherence to specific governance policies and procedures, including the Code of




                                                  53
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 54 of 61 PageID #: 54




Ethics, due to the Individual Defendants’ failures to abide by them and their causing the Company

to issue false and misleading statements and/or omissions of material fact.

       158.    In the exercise of reasonable care, the Individual Defendants should have known

that by misrepresenting or failing to disclose the foregoing material facts, the statements contained

in the Proxy Statements were materially false and misleading. The misrepresentations and

omissions were material to Plaintiff in voting on the matters set forth for shareholder determination

in the Proxy Statements, including but not limited to, election of directors, ratification of the

Company’s independent auditor, and the approval of the amendment of the 2014 Equity and

Incentive Plan.

       159.    The false and misleading elements of the Proxy Statements led to the election of

Defendants Lo, Walker, Elms, Greathouse, Hagan, and Xanthopoulos as directors, which allowed

them to continue breaching their fiduciary duties to Zosano.

       160.    The Company was damaged as a result of the Individual Defendants’ material

misrepresentations and omissions in the Proxy Statements.

       161.    Plaintiff on behalf of Zosano has no adequate remedy at law.

                                           SECOND CLAIM

              Against the Individual Defendants for Breach of Fiduciary Duties

       162.    Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

       163.    Each Individual Defendant owed to the Company the duty to exercise candor, good

faith, and loyalty in the management and administration of Zosano’s business and affairs.

       164.    Each of the Individual Defendants violated and breached his or her fiduciary duties

of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.




                                                 54
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 55 of 61 PageID #: 55




       165.    The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual

Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the

rights and interests of Zosano.

       166.    In breach of their fiduciary duties, the Individual Defendants failed to maintain an

adequate system of oversight, disclosure controls and procedures, and internal controls.

       167.    In breach of their fiduciary duties owed to Zosano, the Individual Defendants

willfully or recklessly caused the Company to make false and/or misleading statements and/or

omissions of material fact that failed to disclose, inter alia, that:(1) the Company’s clinical results

showed that subjects who received different lots of zolmitriptan had different exposure levels; (2)

the Qtrypta NDA reflected that certain patients in the clinical studies had unexpected high plasma

concentrations of zolmitriptan; (3) because of these variances in patient results, the FDA was

reasonably likely to require further studies of Qtrypta, which would delay regulatory approval of

the drug; and (4) the Company failed to maintain internal controls. As a result of the foregoing,

Zosano’s public statements were materially false and misleading at all relevant times.

       168.    The Individual Defendants further failed to correct and/or caused the Company to

fail to correct the false and/or misleading statements and/or omissions of material fact.

       169.    The Individual Defendants had actual or constructive knowledge that the Company

issued materially false and misleading statements, and they failed to correct the Company’s public

statements and representations. The Individual Defendants had actual knowledge of the

misrepresentations and omissions of material facts set forth herein, or acted with reckless disregard

for the truth, in that they failed to ascertain and to disclose such facts, even though such facts were




                                                  55
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 56 of 61 PageID #: 56




available to them. Such material misrepresentations and omissions were committed knowingly or

recklessly and for the purpose and effect of artificially inflating the price of Zosano’s securities.

       170.    The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent schemes set forth herein and to fail to

maintain internal controls. The Individual Defendants had actual knowledge that the Company was

engaging in the fraudulent schemes set forth herein, and that internal controls were not adequately

maintained, or acted with reckless disregard for the truth, in that they caused the Company to

improperly engage in the fraudulent schemes and to fail to maintain adequate internal controls,

even though such facts were available to them. Such improper conduct was committed knowingly

or recklessly and for the purpose and effect of artificially inflating the price of Zosano’s securities.

       171.    These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

       172.    As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Zosano has sustained and continues to sustain significant damages. As a

result of the misconduct alleged herein, the Individual Defendants are liable to the Company.

       173.    Plaintiff on behalf of Zosano has no adequate remedy at law.

                                           THIRD CLAIM

                       Against Individual Defendants for Unjust Enrichment

       174.    Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

       175.    By their wrongful acts, violations of law, and false and misleading statements and

omissions of material fact that they made and/or caused to be made, the Individual Defendants

were unjustly enriched at the expense of, and to the detriment of, Zosano.




                                                  56
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 57 of 61 PageID #: 57




       176.    The Individual Defendants either benefitted financially from the improper conduct

tied to the false and misleading statements, or received bonuses, stock options, or similar

compensation from Zosano that was tied to the performance or artificially inflated valuation of

Zosano, or received compensation that was unjust in light of the Individual Defendants’ bad faith

conduct.

       177.    Plaintiff, as a shareholder and representative of Zosano, seeks restitution from the

Individual Defendants and seeks an order from this Court disgorging all profits, including from

benefits, and other compensation, including any performance-based or valuation-based

compensation, obtained by the Individual Defendants due to their wrongful conduct and breach of

their fiduciary and contractual duties.

       178.    Plaintiff on behalf of Zosano has no adequate remedy at law.

                                           FOURTH CLAIM

                     Against Individual Defendants for Abuse of Control

       179.    Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

       180.    The Individual Defendants’ misconduct alleged herein constituted an abuse of their

ability to control and influence Zosano, for which they are legally responsible.

       181.    As a direct and proximate result of the Individual Defendants’ abuse of control,

Zosano has sustained significant damages. As a direct and proximate result of the Individual

Defendants’ breaches of their fiduciary obligations of candor, good faith, and loyalty, Zosano has

sustained and continues to sustain significant damages. As a result of the misconduct alleged

herein, the Individual Defendants are liable to the Company.

       182.    Plaintiff on behalf of Zosano has no adequate remedy at law.




                                                57
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 58 of 61 PageID #: 58




                                           FIFTH CLAIM

                  Against Individual Defendants for Gross Mismanagement

       183.    Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

       184.    By their actions alleged herein, the Individual Defendants, either directly or through

aiding and abetting, abandoned and abdicated their responsibilities and fiduciary duties with regard

to prudently managing the assets and business of Zosano in a manner consistent with the operations

of a publicly-held corporation.

       185.    As a direct and proximate result of the Individual Defendants’ gross

mismanagement and breaches of duty alleged herein, Zosano has sustained and will continue to

sustain significant damages.

       186.    As a result of the misconduct and breaches of duty alleged herein, the Individual

Defendants are liable to the Company.

       187.    Plaintiff on behalf of Zosano has no adequate remedy at law.

                                           SIXTH CLAIM

                Against Individual Defendants for Waste of Corporate Assets

       188.    Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

       189.    As a further result of the foregoing, the Company will incur many millions of

dollars of legal liability and/or costs to defend unlawful actions, to engage in internal

investigations, and to lose financing from investors and business from future customers who no

longer trust the Company and its products.

       190.    As a result of the waste of corporate assets, the Individual Defendants are each

liable to the Company.


                                                58
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 59 of 61 PageID #: 59




       191.    Plaintiff on behalf of Zosano has no adequate remedy at law.

                                       SEVENTH CLAIM

                Against Defendants Lo, Walker, and Alataris for Contribution
                     Under Sections 10(b) and 21D of the Exchange Act

       192.    Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

       193.    Zosano, along with Defendants Lo, Walker, and Alataris are named as defendants

in the Securities Class Actions, which asserts claims under the federal securities laws for violations

of Sections 10(b) and 20(a) of the Exchange Act, and SEC Rule 10b-5 promulgated thereunder. If

and when the Company is found liable in the Securities Class Actions for these violations of the

federal securities laws, the Company’s liability will be in whole or in part due to Defendants Lo,

Walker, and Alataris’ willful and/or reckless violations of their obligations as officers and/or

directors of Zosano.

       194.    Defendants Lo, Walker, and Alataris, because of their positions of control and

authority as officers and/or directors of Zosano, were able to and did, directly and/or indirectly,

exercise control over the business and corporate affairs of Zosano, including the wrongful acts

complained of herein and in the Securities Class Actions.

       195.    Accordingly, Defendants Lo, Walker, and Alataris are liable under 15 U.S.C. §

78j(b), which creates a private right of action for contribution, and Section 21D of the Exchange

Act, 15 U.S.C. § 78u-4(f), which governs the application of a private right of action for

contribution arising out of violations of the Exchange Act.

       196.    As such, Zosano is entitled to receive all appropriate contribution or

indemnification from Defendants Lo, Walker, and Alataris.




                                                 59
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 60 of 61 PageID #: 60




                                     PRAYER FOR RELIEF

       FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all

Individual Defendants as follows:

               (a)      Declaring that Plaintiff may maintain this action on behalf of Zosano, and

that Plaintiff is an adequate representative of the Company;

               (b)     Declaring that the Individual Defendants have breached and/or aided and

abetted the breach of their fiduciary duties to Zosano;

               (c)     Determining and awarding to Zosano the damages sustained by it as a result

of the violations set forth above from each of the Individual Defendants, jointly and severally,

together with pre-judgment and post-judgment interest thereon;

               (d)     Directing Zosano and the Individual Defendants to take all necessary

actions to reform and improve its corporate governance and internal procedures to comply with

applicable laws and to protect Zosano and its shareholders from a repeat of the damaging events

described herein, including, but not limited to, putting forward for shareholder vote the following

resolutions for amendments to the Company’s Bylaws or Certificate of Incorporation and the

following actions as may be necessary to ensure proper corporate governance policies:

                     1. a proposal to strengthen the Board’s supervision of operations and develop

            and implement procedures for greater shareholder input into the policies and

            guidelines of the Board;

                     2. a provision to permit the shareholders of Zosano to nominate at least four

            candidates for election to the board; and

                     3. a proposal to ensure the establishment of effective oversight of compliance

            with applicable laws, rules, and regulations.




                                                 60
 Case 1:21-cv-00168-UNA Document 1 Filed 02/09/21 Page 61 of 61 PageID #: 61




               (e)    Awarding Zosano restitution from the Individual Defendants, and each of

them;

               (f)    Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and

               (g)    Granting such other and further relief as the Court may deem just and

proper.

Dated: February 9, 2021                      Respectfully submitted,

                                             FARNAN LLP

                                             /s/ Michael J. Farnan
                                             Brian E. Farnan (Bar No. 4089)
                                             Michael J. Farnan (Bar No. 5165)
                                             919 N. Market St., 12th Floor
                                             Wilmington, DE 19801
                                             Telephone: (302) 777-0300
                                             Facsimile: (302) 777-0301
                                             Email: bfarnan@farnanlaw.com
                                                    mfarnan@farnanlaw.com

 Of Counsel:

 THE ROSEN LAW FIRM, P.A.
 Phillip Kim
 275 Madison Avenue, 40th Floor
 New York, NY 10016
 Telephone: (212) 686-1060
 Facsimile: (212) 202-3827
 Email: pkim@rosenlegal.com




                                               61
